Exhibit 10.3

Execution Copy

 

 

 

KEXIM COVERED FACILITY AGREEMENT

Dated as of May 28, 2013

among

SABINE PASS LIQUEFACTION, LLC,

as Borrower,

KEB NY FINANCIAL CORP.,

as the KEXIM Facility Agent,

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee,

THE EXPORT-IMPORT BANK OF KOREA

and

THE FINANCIAL INSTITUTIONS

now or hereafter party hereto as KEXIM Covered Facility Lenders

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS AND INTERPRETATION

     8   

1.01

 

Defined Terms

     8   

1.02

 

Principles of Interpretation

     8   

1.03

 

UCC Terms

     9   

1.04

 

Accounting and Financial Determinations

     9   

ARTICLE 2 COMMITMENTS AND BORROWING

     9   

2.01

 

KEXIM Covered Facility Loans

     9   

2.02

 

Notice of Borrowings

     9   

2.03

 

Borrowing of Loans

     10   

2.04

 

Termination or Reduction of Commitments

     12   

ARTICLE 3 PAYMENTS, PREPAYMENTS, INTEREST AND FEES

     13   

3.01

 

Repayment of KEXIM Covered Facility Loan Borrowings

     13   

3.02

 

Interest Payment Dates

     13   

3.03

 

Interest Rates

     13   

3.04

 

Post-Maturity Interest Rates; Default Interest Rates

     14   

3.05

 

Interest Rate Determination

     14   

3.06

 

Computation of Interest and Fees

     14   

3.07

 

Optional Prepayment

     14   

3.08

 

Mandatory Prepayment

     15   

3.09

 

Time and Place of Payments

     16   

3.10

 

Borrowings and Payments Generally

     16   

3.11

 

Fees

     17   

3.12

 

Pro Rata Treatment

     18   

3.13

 

Sharing of Payments

     18   

ARTICLE 4 LIBOR AND TAX PROVISIONS

     19   

4.01

 

LIBOR Lending Unlawful

     19   

4.02

 

Inability to Determine Interest Rates

     20   

4.03

 

Increased Costs

     20   

4.04

 

Obligation to Mitigate

     21   

4.05

 

Funding Losses

     23   

4.06

 

Taxes

     24   

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

     28   

5.01

 

Incorporation of Representations and Warranties in the Common Terms Agreement

     28   

 

2



--------------------------------------------------------------------------------

ARTICLE 6 CONDITIONS PRECEDENT

     28   

6.01

 

Conditions to Closing Date

     28   

6.02

 

Conditions to KEXIM Covered Facility True-up Advance

     28   

6.03

 

Conditions to KEXIM Covered Facility Second Advance

     28   

6.04

 

Conditions to Each KEXIM Covered Facility Loan Borrowing

     29   

ARTICLE 7 COVENANTS

     30   

7.01

 

Incorporation of Common Terms Agreement

     30   

ARTICLE 8 DEFAULT AND ENFORCEMENT

     30   

8.01

 

Events of Default under the Common Terms Agreement

     30   

8.02

 

Claims under the KEXIM Guarantee

     30   

8.03

 

Acceleration Upon Bankruptcy

     30   

8.04

 

Acceleration Upon Other Event of Default

     30   

8.05

 

Action Upon Event of Default

     31   

8.06

 

Application of Proceeds

     32   

ARTICLE 9 THE KEXIM FACILITY AGENT

     32   

9.01

 

Appointment and Authority

     32   

9.02

 

Rights as a Lender or Secured Hedging Party

     33   

9.03

 

Exculpatory Provisions

     33   

9.04

 

Reliance by KEXIM Facility Agent

     35   

9.05

 

Delegation of Duties

     35   

9.06

 

Indemnification by the KEXIM Covered Facility Lenders

     35   

9.07

 

Resignation or Removal of KEXIM Facility Agent

     36   

9.08

 

No Amendment to Duties of KEXIM Facility Agent Without Consent

     37   

9.09

 

Non-Reliance on KEXIM Facility Agent

     37   

9.10

 

[Reserved]

     37   

9.11

 

Certain Obligations

     37   

9.12

 

KEXIM Guarantee

     38   

9.13

 

Voting

     38   

9.14

 

KEXIM Override

     39   

ARTICLE 10 SUBROGATION AND REIMBURSEMENT

     39   

10.01

 

Guarantee

     39   

10.02

 

Obligations Unconditional

     39   

ARTICLE 11 MISCELLANEOUS PROVISIONS

     40   

11.01

 

Amendments, Etc.

     40   

11.02

 

Entire Agreement

     41   

11.03

 

Applicable Government Rule; Jurisdiction; Etc.

     41   

11.04

 

Assignments

     43   

11.05

 

Benefits of Agreement

     46   

11.06

 

Costs and Expenses

     46   

11.07

 

Counterparts; Effectiveness

     47   

11.08

 

Indemnification by the Borrower

     48   

 

3



--------------------------------------------------------------------------------

11.09

 

Interest Rate Limitation

     49   

11.10

 

No Waiver; Cumulative Remedies

     50   

11.11

 

Notices and Other Communications

     50   

11.12

 

Patriot Act Notice

     52   

11.13

 

Payments Set Aside

     52   

11.14

 

Right of Setoff

     53   

11.15

 

Severability

     53   

11.16

 

Survival

     53   

11.17

 

Treatment of Certain Information; Confidentiality

     54   

11.18

 

Waiver of Consequential Damages, Etc.

     55   

11.19

 

Waiver of Litigation Payments

     55   

11.20

 

Reinstatement

     56   

11.21

 

No Recourse

     56   

11.22

 

Intercreditor Agreement

     56   

11.23

 

Termination

     56   

11.24

 

Liability of KEXIM

     57   

SCHEDULES

 

Schedule 2.01    -      KEXIM Covered Facility Commitments Schedule 3.01(a)    -
     Amortization Schedule Schedule 11.11    -      Notice Information

EXHIBITS

 

Exhibit A    -    Definitions Exhibit B    -    Form of KEXIM Covered Facility
Note Exhibit C    -    Form of Lender Assignment Agreement (Commitment and
Loans) Exhibit D-1    -    Form of U.S. Tax Compliance Certificate (For Non-U.S.
Lenders that are not Partnerships For U.S. Federal Income Tax Purposes) Exhibit
D-2    -    Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit D-3    -
   Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit D-4    -    Form of
U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes) Exhibit E    -    Projected Balance

 

4



--------------------------------------------------------------------------------

This KEXIM COVERED FACILITY AGREEMENT (this “Agreement”), dated as of May 28,
2013, is made among SABINE PASS LIQUEFACTION, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the “Borrower”),
KEB NY FINANCIAL CORP. as the KEXIM Facility Agent, SOCIÉTÉ GÉNÉRALE, as the
Common Security Trustee, THE EXPORT-IMPORT BANK OF KOREA, an official export
credit agency incorporated by the Export-Import Bank of Korea Act as amended on
July 25, 2011, duly organized and existing under the laws of the Republic of
Korea (“KEXIM”) and each of the KEXIM Covered Facility Lenders from time to time
party hereto.

W I T N E S S E T H :

WHEREAS, Sabine Pass LNG, L.P. (“SPLNG”), an indirect wholly owned subsidiary of
Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates the Sabine
Pass LNG Terminal (“Sabine Pass Terminal”) located in Cameron Parish, Louisiana.
The Sabine Pass Terminal has liquefied natural gas (“LNG”) regasification and
send-out capacity of approximately 4.3 Bcf/d, storage capacity of approximately
16.9 Bcfe and two marine berths;

WHEREAS, the Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain four liquefaction trains, each with
a nominal production capacity of at least 182,500,000 MMBtu per annum (as more
fully described in the Common Terms Agreement, the “Project”), that will add
liquefaction services at the Sabine Pass Terminal and convert the Sabine Pass
Terminal into a facility capable of liquefying and exporting domestic U.S.
natural gas in addition to importing and regasifying foreign-sourced LNG;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Common Terms Agreement, dated as of July 31,
2012, as amended by that certain First Amendment to Common Terms Agreement,
dated as of November 6, 2012, as further amended by that certain Omnibus
Amendment, dated as of January 9, 2013, and as further amended by that certain
Second Omnibus Amendment (the “Second Omnibus Amendment”), dated as of
January 9, 2013 (as so amended, the “Original Common Terms Agreement”), that
sets out certain provisions regarding, among other things, common
representations and warranties of the Borrower, common covenants of the
Borrower, and common Events of Default under the Secured Debt Instruments (as
defined in the Original Common Terms Agreement);

WHEREAS, the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders party thereto (in their capacity as
construction/term loan lenders thereunder) entered into that certain Credit
Agreement (Term Loan A), dated as of July 31, 2012, as amended by the Second
Omnibus Amendment (as so amended, the “Original Credit Agreement”), pursuant to
which such Commercial Bank Lenders party thereto (in such capacity) agreed to
provide, upon the terms and conditions set forth therein, the loans described
therein and to finance the construction of the first two trains of the Project;

 

5



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent have entered into that certain Intercreditor Agreement, dated as of
July 31, 2012, as amended by the Second Omnibus Amendment (as so amended, the
“Original Intercreditor Agreement”), that, among other things, governs the
relationship among the Secured Parties and regulates the claims of the Secured
Parties under the Original Common Terms Agreement against the Borrower and the
enforcement by the Secured Parties under the Original Common Terms Agreement of
the Security (as defined in the Original Common Terms Agreement), including the
method of voting and decision making, and the appointment of the Intercreditor
Agent for the purposes set forth therein;

WHEREAS, in connection with the construction of the first two trains of the
Project, the Commercial Bank Lenders party to the Original Credit Agreement (in
their capacity as construction/term loan lenders thereunder) disbursed to the
Borrower an initial advance of one hundred million Dollars ($100,000,000) under
the Original Credit Agreement on August 9, 2012 (the “Initial Advance”);

WHEREAS, pursuant to the Second Omnibus Amendment, the Commercial Bank Lenders
party to the Original Credit Agreement (in their capacity as construction/term
loan lenders thereunder) agreed, upon the terms and conditions set forth
therein, to suspend a portion of their Tranche 4 Construction/Term Loan
Commitments under and as defined in the Original Credit Agreement subject to the
incurrence of Replacement Debt (as defined in the Original Common Terms
Agreement) prior to the earlier of (x) June 30, 2013 and (y) the date upon which
Expansion Debt is approved in accordance with Section 2.6 of the Original Common
Terms Agreement;

WHEREAS, on February 1, 2013, the Borrower, the Initial Senior Bonds Trustee and
the guarantors from time to time party thereto, entered into that certain
Indenture (the “Original Senior Bonds Indenture”), pursuant to which the
Borrower issued Senior Bonds in the aggregate amount of one billion five hundred
million Dollars ($1,500,000,000) (the “Original Senior Bonds”), such Original
Senior Bonds constituting Replacement Debt (as defined in the Original Common
Terms Agreement) being incurred (prior to June 30, 2013 and prior to the
approval of Expansion Debt) and therefore resulting in a suspension of one
billion three hundred and twenty-six million nine hundred and twenty-seven
thousand six hundred and eighty-eight Dollars and sixteen cents
($1,326,927,688.16) of the Tranche 4 Construction/Term Loan Commitments under
and as defined in the Original Credit Agreement after the application of one
hundred and seventy-three million seventy-two thousand three hundred and eleven
Dollars and eighty-four cents ($173,072,311.84) of the proceeds of the Original
Senior Bonds towards transaction expenses in connection with such Original
Senior Bonds;

WHEREAS, on April 16, 2013, the Borrower, the Initial Senior Bonds Trustee and
the guarantors from time to time party thereto, entered into that certain first
Supplemental Indenture and second Supplemental Indenture to supplement the
Original Senior Bonds Indenture (the “Supplemental Indentures” and together with
the Original Senior Bonds Indenture, the “Initial Senior Bonds Indenture”), and
pursuant to which the Borrower issued Senior Bonds in the aggregate amount of
one billion five hundred million Dollars

 

6



--------------------------------------------------------------------------------

($1,500,000,000) (the “Supplemental Senior Bonds” and together with the Original
Senior Bonds, the “Initial Senior Bonds”) such Supplemental Senior Bonds
constituting Replacement Debt (as defined in the Original Common Terms
Agreement) and resulting in cancellation (as a result of certain waivers
contained in that certain Waiver Letter, dated April 9, 2013) of one billion
three hundred sixty million five hundred sixty-two thousand six hundred nineteen
Dollars and fifty-six cents ($1,360,562,619.56) of the Tranche 4
Construction/Term Loan Commitments under and as defined in the Original Credit
Agreement after the application of one hundred thirty-nine million four hundred
thirty-seven thousand three hundred eighty Dollars and forty-four cents
($139,437,380.44) of the proceeds of the Supplemental Senior Bonds towards
transaction expenses in connection with such Supplemental Senior Bonds;

WHEREAS, the Borrower, the Commercial Bank Lenders and certain other parties
thereto, as applicable, desire to amend and restate the Original Credit
Agreement and certain other Transaction Documents, as set forth below, and the
KSURE Covered Facility Lenders, KEXIM, the KEXIM Covered Facility Lenders, and
certain other Holders of Senior Debt, if applicable, desire to establish certain
additional credit facilities in order to provide funds which are to be used,
along with the Funded Equity to finance the design, engineering, development,
procurement, construction, installation, completion, ownership, operation and
maintenance of the four trains of the Project, to pay certain fees and expenses
associated with the Financing Documents and the Senior Debt, fund the Senior
Debt Facilities Debt Service Reserve Account, fund operating and working capital
expenses of the Project, issue letters of credit and as further described herein
and in the other Financing Documents;

WHEREAS, in connection with the amendment and restatement of the Original Credit
Agreement and certain other Financing Documents, the Commercial Bank Lenders
party thereto are willing to reinstate the Tranche 4 Construction/Term Loan
Commitments (as defined in the Original Credit Agreement) as part of the
Commercial Banks Facility Commitments;

WHEREAS, the Borrower, the KSURE Covered Facility Agent, the Common Security
Trustee and the KSURE Covered Facility Lenders are entering into that certain
KSURE Covered Facility Agreement, pursuant to which the KSURE Covered Facility
Lenders will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the Project and, in connection
therewith and as a condition thereto, KSURE will issue the KSURE Insurance to
provide, upon the terms and conditions set forth therein, credit support to the
KSURE Covered Facility Lenders;

WHEREAS, the Borrower and KEXIM, an official export credit agency promoting the
sound development of the Korean national economy by providing finance required
for overseas economic cooperation, such as export and import, overseas
investment and exploitation of overseas resources as provided in Article 1 of
the Export-Import Bank of Korea Act, are entering into that certain KEXIM Direct
Facility Agreement, pursuant to which KEXIM will provide upon the terms and
conditions set forth therein, the loans described therein to finance the
construction of the Project;

WHEREAS, the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders are entering into an Amended and
Restated Credit Agreement (Term Loan A), pursuant to which the Commercial Bank
Lenders will provide upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the Project;

 

7



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee and the Intercreditor Agent are entering into an Amended and
Restated Intercreditor Agreement in order to amend and restate the Original
Intercreditor Agreement and, among other things, regulate the relationship among
the Secured Parties and regulate the claims of the Secured Parties against the
Borrower and the enforcement by the Secured Parties of the Security, including
the method of voting and decision making, and the appointment of the
Intercreditor Agent for the purposes set forth therein;

WHEREAS, the Borrower has granted certain Security in the Collateral for the
benefit of the Secured Parties pursuant to the Security Documents;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee, and the Intercreditor Agent are entering into an Amended and
Restated Common Terms Agreement and set out certain provisions regarding, among
other things: (a) common representations and warranties of the Borrower;
(b) common covenants of the Borrower; and (c) common Events of Default under the
Secured Debt Instruments;

WHEREAS, the Borrower has requested that the KEXIM Facility Agent, the Common
Security Trustee, KEXIM and the KEXIM Covered Facility Lenders establish a
credit facility, pursuant to which the KEXIM Covered Facility Lenders will
provide, upon the terms and conditions set forth herein, the loans described
herein to finance the construction of the Project and, in connection herewith
and as a condition hereto, KEXIM will issue the KEXIM Guarantee to provide, upon
the terms and conditions set forth therein, credit support to the KEXIM Covered
Facility Lenders; and

WHEREAS, the KEXIM Covered Facility Lenders are willing to make such credit
facility available upon and subject to the terms and conditions hereinafter set
forth.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.01 Defined Terms. Unless the context shall otherwise require, or unless
otherwise defined herein in Exhibit A, capitalized terms used herein shall have
the meanings provided in the Common Terms Agreement.

1.02 Principles of Interpretation. Unless the context shall otherwise require,
or unless otherwise provided herein, this Agreement shall be governed by the
principles of interpretation in Section 1.2 (Interpretation) of the Common Terms
Agreement, mutatis mutandis.

 

8



--------------------------------------------------------------------------------

1.03 UCC Terms. Unless otherwise defined herein, terms used herein that are
defined in the UCC shall have the respective meanings given to those terms in
the UCC.

1.04 Accounting and Financial Determinations. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.

ARTICLE 2

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

2.01 KEXIM Covered Facility Loans. (a) Each KEXIM Covered Facility Lender,
severally and not jointly, shall make loans (each such loan, a “KEXIM Covered
Facility Loan”) to the Borrower in an aggregate principal amount not in excess
of the KEXIM Covered Facility Commitment of such KEXIM Covered Facility Lender,
from time to time during the Availability Period, but not more frequently than
monthly; provided that, after giving effect to the making of any KEXIM Covered
Facility Loans, the aggregate outstanding principal amount of all KEXIM Covered
Facility Loans shall not exceed the Aggregate KEXIM Covered Facility Commitment.

(b) Each KEXIM Covered Facility Loan Borrowing shall be in an amount specified
in a Borrowing Notice delivered pursuant to Section 2.3 (Borrowing Notice
Requirements) of the Common Terms Agreement.

(c) Proceeds of the KEXIM Covered Facility Loans shall be deposited into the
Construction Account solely to fund Project Costs, subject to the terms and
conditions set forth herein.

(d) KEXIM Covered Facility Loans repaid or prepaid may not be reborrowed.

2.02 Notice of Borrowings. (a) From time to time, but no more frequently than
monthly, subject to the limitations set forth in Section 2.01 (KEXIM Covered
Facility Loans), the Borrower may request a KEXIM Covered Facility Loan
Borrowing by delivering to the KEXIM Facility Agent a properly completed
Borrowing Notice pursuant to and in accordance with Section 2.3 (Borrowing
Notice Requirements) of the Common Terms Agreement.

(b) The KEXIM Facility Agent shall promptly (and in no event later than 12:00
p.m., Seoul time, on or before the third Business Day prior to the proposed
Borrowing Date) advise each KEXIM Covered Facility Lender that has a KEXIM
Covered Facility Commitment of any Borrowing Notice delivered pursuant to this
Section 2.02, together with each such KEXIM Covered Facility Lender’s KEXIM
Covered Facility Loan Commitment Percentage of the requested KEXIM Covered
Facility Loan Borrowing.

Without limitation of Section 9.11(d) (Certain Obligations), the KEXIM Facility
Agent shall provide to KEXIM (i) copies of each Borrowing Notice requesting the
disbursement

 

9



--------------------------------------------------------------------------------

of any KEXIM Covered Facility Loans promptly following receipt thereof, (ii) as
promptly as practicable (and in any event within three (3) Business Days)
following the making of each KEXIM Covered Facility Loan, written notice
indicating the amount of such KEXIM Covered Facility Loan, the date on which
such KEXIM Covered Facility Loan was made and the amortization terms applicable
thereto, and (iii) as promptly as practicable after receipt of the same, the
information required pursuant to Section 7.3 (Information Undertakings) of the
KEXIM Guarantee.

2.03 Borrowing of Loans. (a) Subject to clause (c) below, each KEXIM Covered
Facility Lender shall make a KEXIM Covered Facility Loan in the amount of its
KEXIM Covered Facility Loan Commitment Percentage of each KEXIM Covered Facility
Loan Borrowing on the proposed Borrowing Date by wire transfer of immediately
available funds to the KEXIM Facility Agent, not later than 1:00 p.m., New York
City time, and the KEXIM Facility Agent shall transfer and deposit the amounts
so received as set forth in Section 2.01(c) (KEXIM Covered Facility Loans) for
application in accordance with Sections 5.02(b) and (e) (Construction Account)
of the Accounts Agreement; provided that, if a KEXIM Covered Facility Loan
Borrowing does not occur on the proposed Borrowing Date because any condition
precedent to such requested KEXIM Covered Facility Loan Borrowing herein
specified has not been met, the KEXIM Facility Agent shall return the amounts so
received to each KEXIM Covered Facility Lender without interest as soon as
possible.

(b) Subject to Section 4.04 (Obligation to Mitigate), each KEXIM Covered
Facility Lender may (without relieving the Borrower of its obligation to repay a
KEXIM Covered Facility Loan in accordance with the terms of this Agreement and
the KEXIM Covered Facility Notes) at its option fulfill its KEXIM Covered
Facility Commitments with respect to any such KEXIM Covered Facility Loan by
causing any domestic or foreign branch or Affiliate of such KEXIM Covered
Facility Lender to make such KEXIM Covered Facility Loan.

(c) Unless the KEXIM Facility Agent has been notified in writing by any KEXIM
Covered Facility Lender prior to a proposed Borrowing Date that such KEXIM
Covered Facility Lender will not make available to the KEXIM Facility Agent its
portion of the KEXIM Covered Facility Loan Borrowing proposed to be made on such
date, the KEXIM Facility Agent may assume that such KEXIM Covered Facility
Lender has made such amounts available to the KEXIM Facility Agent on such date
and the KEXIM Facility Agent in its sole discretion may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the KEXIM Facility Agent
by such KEXIM Covered Facility Lender and the KEXIM Facility Agent has made such
amount available to the Borrower, the KEXIM Facility Agent shall be entitled to
recover on demand from such KEXIM Covered Facility Lender such corresponding
amount plus interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the KEXIM Facility
Agent to the Borrower to the date such corresponding amount is recovered by the
KEXIM Facility Agent at an interest rate per annum equal to the Federal Funds
Effective Rate. If such KEXIM Covered Facility Lender pays such corresponding
amount (together with such interest), then such corresponding amount so paid
shall constitute such KEXIM Covered Facility Lender’s KEXIM Covered Facility
Loan included in such KEXIM Covered Facility Loan Borrowing. If such KEXIM
Covered Facility Lender does not pay such corresponding amount forthwith upon
the KEXIM Facility Agent’s demand, the

 

10



--------------------------------------------------------------------------------

KEXIM Facility Agent shall promptly notify the Borrower and the Borrower shall
promptly repay such corresponding amount to the KEXIM Facility Agent plus
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the KEXIM Facility Agent to the
Borrower to the date such corresponding amount is recovered by the KEXIM
Facility Agent at an interest rate per annum equal to the highest LIBOR
applicable to the KEXIM Covered Facility Loans then outstanding plus the
Applicable Margin. If the KEXIM Facility Agent receives payment of the
corresponding amount from each of the Borrower and such KEXIM Covered Facility
Lender, the KEXIM Facility Agent shall promptly remit to the Borrower such
corresponding amount. If the KEXIM Facility Agent receives payment of interest
on such corresponding amount from each of the Borrower and such KEXIM Covered
Facility Lender for an overlapping period, the KEXIM Facility Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. Nothing herein shall be deemed to relieve any KEXIM Covered
Facility Lender from its obligation to fulfill its KEXIM Covered Facility
Commitments hereunder and any payment by the Borrower pursuant to this
Section 2.03(c) shall be without prejudice to any claim the Borrower may have
against a KEXIM Covered Facility Lender that shall have failed to make such
payment to the KEXIM Facility Agent. The failure of any KEXIM Covered Facility
Lender to make available to the KEXIM Facility Agent its portion of the KEXIM
Covered Facility Loan Borrowing shall not relieve any other KEXIM Covered
Facility Lender of its obligations, if any, hereunder to make available to the
KEXIM Facility Agent its portion of the KEXIM Covered Facility Loan Borrowing on
the date of such KEXIM Covered Facility Loan Borrowing, but no KEXIM Covered
Facility Lender shall be responsible for the failure of any other KEXIM Covered
Facility Lender to make available to the KEXIM Facility Agent such other KEXIM
Covered Facility Lender’s portion of the KEXIM Covered Facility Loan Borrowing
on the date of any KEXIM Covered Facility Loan Borrowing. A notice of the KEXIM
Facility Agent to any KEXIM Covered Facility Lender or the Borrower with respect
to any amounts owing under this Section 2.03(c) shall be conclusive, absent
manifest error.

(d) Each of the KEXIM Covered Facility Lenders shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such KEXIM Covered Facility Lender resulting from each KEXIM Covered
Facility Loan made by such KEXIM Covered Facility Lender, including the amounts
of principal and interest payable and paid to such KEXIM Covered Facility Lender
from time to time hereunder.

(e) The KEXIM Facility Agent shall maintain at the KEXIM Facility Agent’s office
(i) a copy of any Lender Assignment Agreement delivered to it pursuant to
Section 11.04 (Assignments), and (ii) a register for the recordation of the
names and addresses of the KEXIM Covered Facility Lenders, and all the KEXIM
Covered Facility Commitments of, and principal amount of and interest on the
KEXIM Covered Facility Loans owing and paid to, each KEXIM Covered Facility
Lender pursuant to the terms hereof from time to time and of amounts received by
the KEXIM Facility Agent from the Borrower and whether such amounts constitute
principal, interest, fees or other amounts and each KEXIM Covered Facility
Lender’s share thereof (the “Register”). The Register shall be available for
inspection by the Borrower and any KEXIM Covered Facility Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

11



--------------------------------------------------------------------------------

(f) The entries made by the KEXIM Facility Agent in the Register or the accounts
maintained by any KEXIM Covered Facility Lender shall be conclusive and binding
evidence, absent manifest error, of the existence and amounts of the obligations
recorded therein; provided that the failure of any KEXIM Covered Facility Lender
or the KEXIM Facility Agent to maintain such Register or accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the KEXIM Covered Facility Loans in accordance with the terms of this Agreement.
In the event of any conflict between the accounts and records maintained by any
KEXIM Covered Facility Lender and the accounts and records of the KEXIM Facility
Agent in respect of such matters, the accounts and records of the KEXIM Facility
Agent shall control in the absence of manifest error.

(g) The Borrower agrees that in addition to such accounts or records described
in clauses (e) and (f) of this Section 2.03, the KEXIM Covered Facility Loans
made by each KEXIM Covered Facility Lender, upon the request of any KEXIM
Covered Facility Lender, be evidenced by a KEXIM Covered Facility Note duly
executed on behalf of the Borrower and shall be dated the date of the KEXIM
Covered Facility True-up Advance (or, if later, the date of any request therefor
by a KEXIM Covered Facility Lender). Each such KEXIM Covered Facility Note shall
have all blanks appropriately filled in and shall be payable to such KEXIM
Covered Facility Lender and its registered assigns in a principal amount equal
to the KEXIM Covered Facility Commitment of such KEXIM Covered Facility Lender;
provided that each KEXIM Covered Facility Lender may attach schedules to its
respective KEXIM Covered Facility Note and endorse thereon the date, amount and
maturity of its respective KEXIM Covered Facility Loan and payments with respect
thereto.

2.04 Termination or Reduction of Commitments. (a) All unused KEXIM Covered
Facility Commitments, if any, shall be automatically and permanently terminated
on the last day of the Availability Period.

(b) Upon any payment or prepayment of the KEXIM Covered Facility Loans pursuant
to Section 3.01 (Repayment of KEXIM Covered Facility Loan Borrowings),
Section 3.07 (Optional Prepayment) or Section 3.08 (Mandatory Prepayment), the
Aggregate KEXIM Covered Facility Commitment shall be automatically and
permanently reduced in an amount equal to such payment or prepayment.

(c) The Borrower shall have the right to permanently terminate in whole, and
from time to time to permanently reduce in part, the Aggregate KEXIM Covered
Facility Commitment (in a minimum amount of ten million Dollars ($10,000,000))
in accordance with Section 3.3 (Voluntary Cancellation of Secured Debt) of the
Common Terms Agreement; provided that the Borrower shall make such KEXIM Covered
Facility Commitment reduction contemporaneously and ratably amongst all Facility
Loans.

(d) The Borrower shall have the right to permanently terminate the KEXIM Covered
Facility Commitments of Non-Consenting Lenders in accordance with
Section 4.04(d) (Obligation to Mitigate).

(e) All unused KEXIM Covered Facility Commitments, if any, shall be terminated
upon the occurrence of an Event of Default if required pursuant to Section 8.03
(Acceleration upon Bankruptcy) or Section 8.04 (Acceleration upon Other Event of
Default) in accordance with the terms thereof.

 

12



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENTS, PREPAYMENTS, INTEREST AND FEES

3.01 Repayment of KEXIM Covered Facility Loan Borrowings. (a) The Borrower
unconditionally and irrevocably promises to pay to the KEXIM Facility Agent for
the ratable account of each KEXIM Covered Facility Lender the aggregate
outstanding principal amount of the KEXIM Covered Facility Loans on each
Quarterly Payment Date, in accordance with the Amortization Schedule.

(b) Notwithstanding anything to the contrary set forth in Section 3.01(a) above,
the final principal repayment installment on the Maturity Date shall in any
event be in an amount equal to the aggregate principal amount of all KEXIM
Covered Facility Loans outstanding on such date.

3.02 Interest Payment Dates. (a) Interest accrued on each KEXIM Covered Facility
Loan shall be payable, without duplication, on the following dates (each, an
“Interest Payment Date”):

(i) with respect to any repayment or prepayment of principal on such KEXIM
Covered Facility Loan, on the date of each such repayment or prepayment;

(ii) on the Maturity Date; and

(iii) on the last day of each applicable Interest Period.

(b) Interest accrued on the KEXIM Covered Facility Loans or other monetary
Obligations after the date such amount is due and payable (whether on the
Maturity Date, any Quarterly Payment Date, any Interest Payment Date, upon
acceleration or otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement and Section 8.01 (Events of Default under the Common Terms Agreement)
of this Agreement only to the extent it relates to Section 9.7 (Bankruptcy;
Insolvency) of the Common Terms Agreement.

3.03 Interest Rates. (a) The KEXIM Covered Facility Loans shall accrue interest
at a rate per annum during each Interest Period applicable thereto equal to the
sum of LIBOR for an Interest Period of three (3) months plus the Applicable
Margin for such KEXIM Covered Facility Loans.

(b) All KEXIM Covered Facility Loans shall bear interest from (and including)
the first day of the applicable Interest Period to (but excluding) the last day
of such Interest Period at the interest rate determined as applicable to such
KEXIM Covered Facility Loan.

 

13



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than ten (10) separate KEXIM Covered Facility Loan Borrowings
outstanding at any one time.

3.04 Post-Maturity Interest Rates; Default Interest Rates. If all or a portion
of any Obligation is not paid or deposited when due (whether on the Maturity
Date, by acceleration or otherwise), such all or a portion of any Obligation
shall bear interest at a rate per annum equal to the sum of (ii) two percent
(2%), (ii) Applicable Margin, and (iii) the highest LIBOR applicable to the
KEXIM Covered Facility Loans then outstanding (such sum, the “Default Rate”),
from the date of such non-payment until the amount then due is paid in full
(after as well as before judgment).

3.05 Interest Rate Determination. The KEXIM Facility Agent shall determine the
interest rate applicable to the KEXIM Covered Facility Loans and shall give
prompt notice of such determination to the Borrower, the KEXIM Covered Facility
Lenders and KEXIM. In each such case, the KEXIM Facility Agent’s determination
of the applicable interest rate shall be conclusive in the absence of manifest
error.

3.06 Computation of Interest and Fees. (a) All computations of interest for
KEXIM Covered Facility Loans shall be made on the basis of a 360-day year and
actual days elapsed.

(b) Interest shall accrue on each KEXIM Covered Facility Loan for the day on
which the KEXIM Covered Facility Loan is made, and shall not accrue on a KEXIM
Covered Facility Loan, or any portion thereof, for the day on which the KEXIM
Covered Facility Loan or such portion is paid; provided, that any KEXIM Covered
Facility Loan that is repaid on the same day on which it is made shall bear
interest for one (1) day.

(c) Each determination by the KEXIM Facility Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

3.07 Optional Prepayment. (a) The Borrower shall have the right to prepay the
KEXIM Covered Facility Loans on not less than five (5) Business Days’ prior
written notice to KEXIM and the KEXIM Facility Agent at any time following the
end of the Availability Period, as provided in Section 3.2 (Voluntary Prepayment
of Secured Debt) of the Common Terms Agreement, subject to the terms and
conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) Any partial prepayment of the KEXIM Covered Facility Loans under this
Section 3.07 shall be in an amount that is not less than the amount specified in
Section 3.2 (Voluntary Prepayment of Secured Debt) of the Common Terms
Agreement.

(c) All prepayments under this Section 3.07 shall be made by the Borrower to the
KEXIM Facility Agent for the account of KEXIM Covered Facility Lenders and shall
be applied by the KEXIM Facility Agent in accordance with Section 3.07(d). Each
notice of

 

14



--------------------------------------------------------------------------------

optional prepayment will be irrevocable, except that a notice of prepayment
given by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities and/or the issuance of other debt, in
which case such notice may be revoked by the Borrower (by notice to KEXIM and
the KEXIM Facility Agent on or prior to the specified effective date) if such
condition is not satisfied. The Borrower shall pay any Break Costs incurred by
any KEXIM Covered Facility Secured Party as a result of such notice and
revocation.

(d) With respect to each prepayment to be made pursuant to this Section 3.07, on
the date specified in the notice of prepayment delivered pursuant to
Section 3.07(a), the Borrower shall pay to the KEXIM Facility Agent the sum of
the following amounts:

(i) the principal of, and accrued but unpaid interest on, the KEXIM Covered
Facility Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) any other Obligations due to the respective KEXIM Covered Facility Lenders
in connection with any prepayment under the Financing Documents.

(e) Amounts of any KEXIM Covered Facility Loans prepaid pursuant to this
Section 3.07 may not be reborrowed.

3.08 Mandatory Prepayment. (a) The Borrower shall be required to prepay the
KEXIM Covered Facility Loans in accordance with Sections 3.4 (Mandatory
Prepayment of Secured Debt) of the Common Terms Agreement, subject to the terms
and conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) With respect to each prepayment to be made pursuant to this Section 3.08, on
the date required pursuant to Section 3.4 (Mandatory Prepayment of Secured Debt)
of the Common Terms Agreement, the Borrower shall pay to the KEXIM Facility
Agent the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the KEXIM Covered
Facility Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses);

(iii) any other Obligations due to the respective KEXIM Covered Facility Lenders
in connection with any prepayment under the Financing Documents.

(c) Amounts of any KEXIM Covered Facility Loans prepaid pursuant to this
Section 3.08 may not be reborrowed.

(d) If the Borrower chooses to incur Replacement Debt pursuant to Section 2.5
(Replacement Debt) of the Common Terms Agreement, the Borrower shall use the
proceeds

 

15



--------------------------------------------------------------------------------

of such Replacement Debt, on a pro rata basis, other than in the case of
Section 2.5(j)(ii) of the Common Terms Agreement, with respect to all other
Senior Debt Instruments that require such prepayment, to prepay the KEXIM
Covered Facility Debt.

3.09 Time and Place of Payments. (a) The Borrower shall make each payment
(including any payment of principal of or interest on any KEXIM Covered Facility
Loan or any Fees or other Obligations) hereunder without setoff, deduction or
counterclaim not later than 12:00 noon, New York City time, on the date when due
in Dollars and, in immediately available funds, to the KEXIM Facility Agent at
the following account: A/C# 400954044, ABA# 021000021, Attn: Syndicated Loans
Dept., Ref: Sabine Pass Project, or at such other office or account as may from
time to time be specified by the KEXIM Facility Agent to the Borrower. Funds
received after 12:00 noon, New York City time, shall be deemed to have been
received by the KEXIM Facility Agent on the next succeeding Business Day.

(b) The KEXIM Facility Agent shall promptly remit in immediately available funds
to each KEXIM Covered Facility Secured Party its share, if any, of any payments
received by the KEXIM Facility Agent for the account of such KEXIM Covered
Facility Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any KEXIM Covered Facility Loan or any Fees or other Obligations) hereunder
shall become due, or otherwise would occur on a day that is not a Business Day,
such payment shall (except as otherwise required by the proviso to the
definition of “Interest Period”) be made on the immediately succeeding Business
Day, and such increase of time shall in such case be included in the computation
of interest or Fees, if applicable.

3.10 Borrowings and Payments Generally. (a) Unless the KEXIM Facility Agent has
received notice from the Borrower prior to the date on which any payment is due
to the KEXIM Facility Agent for the account of the KEXIM Covered Facility
Lenders hereunder that the Borrower will not make such payment, the KEXIM
Facility Agent may assume that the Borrower has made such payment on such date
in accordance with this Agreement and may, in reliance upon such assumption,
distribute to the KEXIM Covered Facility Lenders the amount due. If the Borrower
has not in fact made such payment, then each of the KEXIM Covered Facility
Lenders severally agrees to repay to the KEXIM Facility Agent forthwith on
demand the amount so distributed to such KEXIM Covered Facility Lender in
immediately available funds with interest thereon, for each day from (and
including) the date such amount is distributed to it to (but excluding) the date
of payment to the KEXIM Facility Agent, at the Federal Funds Effective Rate. A
notice of the KEXIM Facility Agent to any KEXIM Covered Facility Lender with
respect to any amount owing under this Section 3.10 shall be conclusive, absent
manifest error.

(b) Nothing herein shall be deemed to obligate any KEXIM Covered Facility Lender
to obtain funds for any KEXIM Covered Facility Loan in any particular place or
manner or to constitute a representation by any KEXIM Covered Facility Lender
that it has obtained or will obtain funds for any KEXIM Covered Facility Loan in
any particular place or manner.

(c) The Borrower hereby authorizes each KEXIM Covered Facility Lender, if and to
the extent payment owed to such KEXIM Covered Facility Lender is not made when
due

 

16



--------------------------------------------------------------------------------

under this Agreement or under the KEXIM Covered Facility Notes held by such
KEXIM Covered Facility Lender, to charge from time to time against any or all of
the Borrower’s accounts with such KEXIM Covered Facility Lender any amount so
due.

3.11 Fees. (a) From and including the date hereof until the end of the
Availability Period, the Borrower agrees to pay to the KEXIM Facility Agent, for
the account of the KEXIM Covered Facility Lenders, on the last Business Day of
each Fiscal Quarter, a commitment fee (the “Commitment Fee”) at a rate per annum
equal to 40% of the Applicable Margin applicable to KEXIM Covered Facility Loans
on the average daily amount by which the Aggregate KEXIM Covered Facility
Commitment exceeds the aggregate outstanding principal amount of the KEXIM
Covered Facility Loans during the Fiscal Quarter (or portion thereof) then
ended; provided that all Commitment Fees shall be payable in arrears and
computed on the basis of the actual number of days elapsed in a year
of 360 days, as prorated for any partial quarter, as applicable. Notwithstanding
the foregoing, the Borrower will not be required to pay any Commitment Fee to
any KEXIM Covered Facility Lender with respect to any period in which such KEXIM
Covered Facility Lender was a Defaulting Lender.

(b) From and including the date hereof until the Final Maturity Date, the
Borrower agrees to pay (i) for so long as no KEXIM Guarantee Trigger Event shall
exist, to KEXIM, or (ii) during the period in which a KEXIM Guarantee Trigger
Event shall exist, to the KEXIM Facility Agent for the ratable benefit of the
KEXIM Covered Facility Lenders, in each case, (A) in advance, on the Closing
Date and on the last Business Day of each Fiscal Quarter (starting with the
Fiscal Quarter in which the Closing Date occurs), a fee in an amount equal to
the product of (1) the Quarterly Guarantee Premium for the next succeeding
Fiscal Quarter (or, for payment on the Closing Date, for the Fiscal Quarter in
which the Closing Date occurs), multiplied by (2) the Projected Balance for such
next succeeding Fiscal Quarter (or, for payment on the Closing Date, for the
Fiscal Quarter in which the Closing Date occurs), and (B) concurrently with any
Additional Advance in a Fiscal Quarter, a fee (which fee may be paid from the
proceeds of such Additional Advance) in an amount equal to the product of
(1) the Quarterly Guarantee Premium for such Fiscal Quarter, multiplied by
(2) the amount of such Additional Advance (the sum of (A) and (B), the
“Guarantee Premium”); provided, if the Borrower fails to pay any Guarantee
Premium, the KEXIM Covered Facility Lenders may, in their sole discretion, make
such payment on behalf of the Borrower, and the Borrower shall reimburse the
KEXIM Covered Facility Lenders to the extent of any such payment immediately
upon demand.

(c) The Borrower agrees to pay to the KEXIM Facility Agent, for the account of
each KEXIM Covered Facility Lender, a front-end fee (the “Front-End Fee”) in an
amount equal to 1.5% of such KEXIM Covered Facility Lender’s KEXIM Covered
Facility Commitment on the earlier of (i) the KEXIM Covered Facility True-up
Advance (in which case such fee may be paid from the proceeds of the KEXIM
Covered Facility True-up Advance), and (ii) the date that is thirty (30) days
after the date of this Agreement.

(d) The Borrower agrees to pay or cause to be paid to the KEXIM Facility Agent
for the account of the KEXIM Covered Facility Lenders and the KEXIM Facility
Agent, additional fees in the amounts and at the times from time to time agreed
to by the Borrower and the KEXIM Facility Agent, including pursuant to each Fee
Letter with a Joint Lead Arranger.

 

17



--------------------------------------------------------------------------------

(e) All Fees shall be paid on the dates due in immediately available funds. Once
paid, none of the Fees shall be refundable under any circumstances.

3.12 Pro Rata Treatment. (a) Each KEXIM Covered Facility Loan Borrowing and,
except as otherwise provided in Section 4.01 (LIBOR Lending Unlawful), each
reduction of commitments of any type, pursuant to Section 2.04 (Termination or
Reduction of Commitments) or otherwise, shall be allocated by the KEXIM Facility
Agent pro rata among the KEXIM Covered Facility Loan Lenders in accordance with
their respective KEXIM Covered Facility Loan Commitment Percentages.

(b) Except as otherwise required under Section 3.07 (Optional Prepayment),
Section 3.08 (Mandatory Prepayment) or ARTICLE 4 (LIBOR And Tax Provisions),
each payment or prepayment of principal of the KEXIM Covered Facility Loans
shall be allocated by the KEXIM Facility Agent pro rata among the KEXIM Covered
Facility Lenders in accordance with the respective principal amounts of their
outstanding KEXIM Covered Facility Loans, and each payment of interest on the
KEXIM Covered Facility Loans shall be allocated by the KEXIM Facility Agent pro
rata among the KEXIM Covered Facility Lenders in accordance with the respective
interest amounts outstanding on their KEXIM Covered Facility Loans. Each payment
of the Commitment Fee shall be allocated by the KEXIM Facility Agent pro rata
among the KEXIM Covered Facility Lenders in accordance with their respective
KEXIM Covered Facility Loan Commitments.

3.13 Sharing of Payments. (a) If any KEXIM Covered Facility Lender obtains any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any KEXIM Covered Facility Loan (other than
pursuant to the terms of ARTICLE 4 (LIBOR And Tax Provisions)) in excess of its
pro rata share of payments then or therewith obtained by all KEXIM Covered
Facility Lenders holding KEXIM Covered Facility Loans, such KEXIM Covered
Facility Lender shall purchase from the other KEXIM Covered Facility Lenders
(for cash at face value) such participations in KEXIM Covered Facility Loans
made by them as shall be necessary to cause such purchasing KEXIM Covered
Facility Lender to share the excess payment or other recovery ratably with each
of them; provided, however, that, if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing KEXIM Covered
Facility Lender, the purchase shall be rescinded and each KEXIM Covered Facility
Lender that has sold a participation to the purchasing KEXIM Covered Facility
Lender shall repay to the purchasing KEXIM Covered Facility Lender the purchase
price to the ratable extent of such recovery together with an amount equal to
such selling KEXIM Covered Facility Lender’s ratable share (according to the
proportion of (x) the amount of such selling KEXIM Covered Facility Lender’s
required repayment to the purchasing KEXIM Covered Facility Lender to (y) the
total amount so recovered from the purchasing KEXIM Covered Facility Lender) of
any interest or other amount paid or payable by the purchasing KEXIM Covered
Facility Lender in respect of the total amount so recovered. The Borrower agrees
that any KEXIM Covered Facility Lender so purchasing a participation from
another KEXIM Covered Facility Lender pursuant to this Section 3.13(a) may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 11.14 (Right of Setoff)) with respect to such
participation as fully as if such KEXIM Covered Facility Loan were the direct
creditor of the Borrower in the amount of such participation. The provisions of
this Section 3.13 shall not be construed to apply to any payment by the Borrower
pursuant to and in

 

18



--------------------------------------------------------------------------------

accordance with the express terms of this Agreement or any payment obtained by
any KEXIM Covered Facility Lender as consideration for the assignment or sale of
a participation in any of its KEXIM Covered Facility Loans.

(b) If under any applicable bankruptcy, insolvency or other similar law, any
KEXIM Covered Facility Lender receives a secured claim in lieu of a setoff to
which this Section 3.13 applies, such KEXIM Covered Facility Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the KEXIM Covered Facility Lenders
entitled under this Section 3.14 to share in the benefits of any recovery on
such secured claim.

ARTICLE 4

LIBOR AND TAX PROVISIONS

4.01 LIBOR Lending Unlawful. (a) In the event that it becomes unlawful or, by
reason of a Change in Law, any KEXIM Covered Facility Lender is unable to honor
its obligation to make or maintain KEXIM Covered Facility Loans at LIBOR, then
such KEXIM Covered Facility Lender will promptly notify the Borrower of such
event (with a copy to the KEXIM Facility Agent) and (i) such KEXIM Covered
Facility Lender’s obligation to make or to continue KEXIM Covered Facility Loans
at LIBOR shall be suspended until such time as such KEXIM Covered Facility
Lender may again make and maintain KEXIM Covered Facility Loans at LIBOR and
(ii) the Borrower shall convert such KEXIM Covered Facility Lender’s portion of
any outstanding KEXIM Covered Facility Loans at LIBOR into loans whose rate
basis is determined following the procedures outlined in Section 4.02 (Inability
to Determine Interest Rates) effective as of the date of effectiveness of such
Change in Law.

(b) Notwithstanding any other provision of this Agreement to the contrary, but
subject to Section 3.04 (Mandatory Prepayment of Secured Debt) of the Common
Terms Agreement, if such Change in Law shall so mandate, the Borrower shall
prepay in full that portion of the KEXIM Covered Facility Loan that such KEXIM
Covered Facility Lender advises is so affected, on or before such date as shall
be mandated by such Change in Law.

(c) At the Borrower’s request, each KEXIM Covered Facility Lender agrees to use
reasonable efforts, including using reasonable efforts to designate a different
lending office for funding or booking its KEXIM Covered Facility Loans or to
assign its rights and obligations under the Financing Documents to another of
its offices, branches or Affiliates, if, in the reasonable judgment of such
KEXIM Covered Facility Lender, such designation or assignment (i) would
eliminate or avoid such illegality and (ii) would not subject such KEXIM Covered
Facility Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such KEXIM Covered Facility Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by such KEXIM Covered
Facility Lender in connection with any such designation or assignment.

 

19



--------------------------------------------------------------------------------

4.02 Inability to Determine Interest Rates. If, prior to the commencement of any
Interest Period for a KEXIM Covered Facility Loan:

(a) the KEXIM Facility Agent reasonably determines that adequate and reasonable
means do not exist for ascertaining LIBOR for such Interest Period; or

(b) the KEXIM Facility Agent is advised by the Required Lenders that such
Required Lenders have reasonably determined that LIBOR for such Interest Period
will not adequately and fairly reflect the cost to such KEXIM Covered Facility
Lenders of making or maintaining their KEXIM Covered Facility Loans for such
Interest Period;

then the KEXIM Facility Agent shall give notice thereof (a “Rate Determination
Notice”) to the Borrower and the KEXIM Covered Facility Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the KEXIM Facility
Agent notifies the Borrower and the KEXIM Covered Facility Lenders that the
circumstances giving rise to such notice no longer exist (which notice of
subsequent change in circumstances shall be given as promptly as practical),
(i) during the thirty (30) day period following such Rate Determination Notice
(the “Negotiation Period”) the KEXIM Facility Agent and the Borrower shall
negotiate in good faith with a view to agreeing upon a substitute interest rate
basis for such KEXIM Covered Facility Loans which shall reflect the cost to the
KEXIM Covered Facility Lenders of funding the KEXIM Covered Facility Loans from
alternative sources (a “Substitute Basis”) and if such Substitute Basis is so
agreed upon during the Negotiation Period, such Substitute Basis shall apply in
lieu of LIBOR to all Interest Periods commencing on or after the first day of
the affected Interest Period and (ii) if a Substitute Basis is not agreed upon
during the Negotiation Period, the Borrower may elect to prepay the KEXIM
Covered Facility Loans; provided, however, that if the Borrower does not elect
so to prepay, each affected KEXIM Covered Facility Lender shall determine (and
shall certify from time to time in a certificate delivered by such KEXIM Covered
Facility Lender to the KEXIM Facility Agent setting forth in reasonable detail
the basis of the computation of such amount) the rate basis reflecting the cost
to such KEXIM Covered Facility Lender of funding the KEXIM Covered Facility
Loans for the Interest Period commencing on or after the first day of the
affected Interest Period, until the circumstances giving rise to such notice
have ceased to apply and such rate basis shall be binding upon the Borrower and
such KEXIM Covered Facility Lenders and shall apply in lieu of LIBOR for the
affected Interest Period.

4.03 Increased Costs. (a) (1) If any Change in Law shall (A) impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any KEXIM
Covered Facility Lender; (B) subject the KEXIM Facility Agent or any KEXIM
Covered Facility Lender, or its group, to any Taxes (other than (i) Indemnified
Taxes, and (ii) Taxes described in clauses (a) through (d) of the definition of
Excluded Taxes) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or
(C) impose on any KEXIM Covered Facility Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or KEXIM Covered
Facility Loans; and (2) the result of any of the foregoing shall be to increase
the cost to such Person of making or maintaining any KEXIM Covered Facility Loan
(or of maintaining its obligation to make any such KEXIM Covered Facility Loan)
to the Borrower or to reduce the amount of any sum received or receivable by
such Person hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered
(except to the extent the Borrower is excused from payment pursuant to
Section 4.04 (Obligation to Mitigate)).

 

20



--------------------------------------------------------------------------------

(b) If any KEXIM Covered Facility Lender reasonably determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such KEXIM Covered Facility Lender’s capital
or (without duplication) on the capital of such KEXIM Covered Facility Lender’s
holding company, if any, as a consequence of this Agreement or any of the KEXIM
Covered Facility Loans made by such KEXIM Covered Facility Lender, to a level
below that which such KEXIM Covered Facility Lender, or such KEXIM Covered
Facility Lender’s holding company, could have achieved but for such Change in
Law (taking into consideration such KEXIM Covered Facility Lender’s policies and
the policies of such KEXIM Covered Facility Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time upon notice
by such KEXIM Covered Facility Lender, the Borrower shall pay within thirty
(30) days following the receipt of such notice to such KEXIM Covered Facility
Lender such additional amount or amounts as will compensate such KEXIM Covered
Facility Lender or (without duplication) such KEXIM Covered Facility Lender’s
holding company in full for any such reduction suffered (except to the extent
the Borrower is excused from payment pursuant to Section 4.04 (Obligation to
Mitigate)). In determining such amount, such KEXIM Covered Facility Lender may
use any method of averaging and attribution that it (in its sole discretion)
shall deem appropriate.

(c) To claim any amount under this Section 4.03, the KEXIM Facility Agent or a
KEXIM Covered Facility Lender, as applicable, shall promptly deliver to the
Borrower (with a copy to the KEXIM Facility Agent) a certificate setting forth
in reasonable detail the amount or amounts necessary to compensate the KEXIM
Facility Agent or such KEXIM Covered Facility Lender or its holding company, as
the case may be, under Section 4.03(a) or Section 4.03(b). The Borrower shall
pay the KEXIM Facility Agent or such KEXIM Covered Facility Lender, as
applicable, the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.

(d) Promptly after the KEXIM Facility Agent or KEXIM Covered Facility Lender, as
applicable, has determined that it will make a request for increased
compensation pursuant to this Section 4.03, such Person shall notify the
Borrower thereof (with a copy to the KEXIM Facility Agent). Failure or delay on
the part of the KEXIM Facility Agent or KEXIM Covered Facility Lender to demand
compensation pursuant to this Section 4.03 shall not constitute a waiver of such
Person’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Person pursuant to this Section 4.03 for any
increased costs or reductions attributable to the failure of such Person to
notify Borrower within two hundred twenty-five (225) days after the Change in
Law giving rise to those increased costs or reductions of such Person’s
intention to claim compensation for those circumstances; provided further that,
if the Change in Law giving rise to those increased costs or reductions is
retroactive, then the two hundred twenty-five (225) day period referred to above
shall be extended to include that period of retroactive effect.

4.04 Obligation to Mitigate. (a) If any KEXIM Covered Facility Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any KEXIM Covered Facility Lender or
any Government Authority for the account of any KEXIM Covered Facility Lender
pursuant to Section 4.06 (Taxes), then, such KEXIM Covered Facility Lender, if
requested by the Borrower in writing, shall use commercially reasonable efforts
to designate a different lending office for funding or

 

21



--------------------------------------------------------------------------------

booking its KEXIM Covered Facility Loans hereunder or to assign its rights and
obligations under the Financing Documents to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such KEXIM Covered Facility
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.03 (Increased Costs) or Section 4.06 (Taxes), as
applicable, in the future and (ii) would not subject such KEXIM Covered Facility
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such KEXIM Covered Facility Lender in any material respect,
contrary to such KEXIM Covered Facility Lender’s normal banking practices or
violate any applicable Government Rule. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any KEXIM Covered Facility Lender in
connection with any such designation or assignment.

(b) Subject to Section 4.04(c), if any KEXIM Covered Facility Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any KEXIM Covered Facility Lender or
any Government Authority for the account of any KEXIM Covered Facility Lender
pursuant to Section 4.06 (Taxes) and, in each case, such KEXIM Covered Facility
Lender has declined or is unable to designate a different lending office or to
make an assignment in accordance with Section 4.04(a), or if any KEXIM Covered
Facility Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice in writing to such KEXIM Covered Facility Lender
and the KEXIM Facility Agent, request such KEXIM Covered Facility Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.04 (Assignments)), all (but not less than
all) its interests, rights and obligations under this Agreement (including all
of its KEXIM Covered Facility Loans and KEXIM Covered Facility Commitments) to
an Eligible Assignee that shall assume such obligations (which assignee may be
an Eligible Facility Lender, if such Eligible Facility Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the KEXIM Facility Agent, (ii) such KEXIM Covered Facility
Lender shall have received payment of an amount equal to all Obligations of the
Borrower owing to such KEXIM Covered Facility Lender from such assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other Obligations) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 4.03
(Increased Costs) or payments required to be made pursuant to Section 4.06
(Taxes), such assignment will result in the elimination or reduction of such
compensation or payments. A KEXIM Covered Facility Lender shall not be required
to make any such assignment and delegation if, as a result of a waiver by such
KEXIM Covered Facility Lender of its rights under Sections 4.03 (Increased
Costs) or 4.06 (Taxes), as applicable, the circumstances entitling the Borrower
to require such assignment and delegation have ceased to apply. If,
notwithstanding the satisfaction of each of the conditions set forth in Sections
4.03 (Increased Costs) or 4.06 (Taxes), a KEXIM Covered Facility Lender refuses
to be replaced pursuant to this Section 4.04, the Borrower shall not be
obligated to pay such KEXIM Covered Facility Lender any of the compensation
referred to in this Section 4.04 or any additional amounts incurred or accrued
under Sections 4.03 (Increased Costs) or 4.06 (Taxes) from and after the date
that such replacement would have occurred but for such KEXIM Covered Facility
Lender’s refusal. Nothing in this Section 4.04 shall be deemed to prejudice any
rights that the Borrower, the KEXIM Facility Agent or any KEXIM Covered Facility
Lender may have against any KEXIM Covered Facility Lender that is a Defaulting
Lender.

 

22



--------------------------------------------------------------------------------

(c) As a condition of the right of the Borrower to remove any KEXIM Covered
Facility Lender pursuant to Section 4.04(b) and (d), the Borrower shall either
(i) arrange for the assignment or novation of any Interest Rate Protection
Agreements with such KEXIM Covered Facility Lender or any of its Affiliates
simultaneously with such removal or (ii) terminate the applicable Interest Rate
Protection Agreement and pay any relevant Hedge Termination Value.

(d) If (i) any KEXIM Covered Facility Lender (such KEXIM Covered Facility
Lender, a “Non-Consenting Lender”) has failed to consent to a proposed
amendment, waiver, consent or termination which pursuant to the terms of
Section 11.01 (Amendments, Etc.) requires the consent of all of the KEXIM
Covered Facility Lenders and with respect to which the Supermajority Lenders
shall have granted their consent and (ii) no Event of Default then exists, then
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace all such Non-Consenting Lenders by requiring such
Non-Consenting Lenders to assign all their KEXIM Covered Facility Loans and all
their KEXIM Covered Facility Commitments to one or more Eligible Assignees that
are Eligible Transferees; provided that (A) all Non-Consenting Lenders must be
replaced with one or more Eligible Facility Lenders that grant the applicable
consent, (B) all Obligations of the Borrower owing to such Non-Consenting
Lenders being replaced shall be paid in full to such Non-Consenting Lenders
concurrently with such assignment and (C) the replacement KEXIM Covered Facility
Lenders shall purchase the foregoing by paying to such Non-Consenting Lenders a
price equal to the amount of such Obligations. In connection with any such
assignment, the Borrower, the KEXIM Facility Agent, such Non-Consenting Lenders
and the replacement KEXIM Covered Facility Lenders shall otherwise comply with
Section 11.04 (Assignments). With the consent of the Required Lenders, the
Borrower shall have the right to use new shareholder funding or amounts on
deposit in the Distribution Account that are permitted to be distributed
pursuant to Section 5.10(d) (Distribution Account) of the Accounts Agreement to
prepay all (and not part only) of the Non-Consenting Lenders’ KEXIM Covered
Facility Loans and terminate all the Non-Consenting Lenders’ KEXIM Covered
Facility Commitments subject, in each case, to payment of all accrued interest,
fees, costs or expenses due under the Financing Documents to the relevant KEXIM
Covered Facility Lender.

4.05 Funding Losses. In the event of (a) the payment of any principal of any
KEXIM Covered Facility Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow, continue or prepay any KEXIM Covered Facility Loan on the
date specified in any notice delivered pursuant hereto or (c) the assignment of
any KEXIM Covered Facility Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 4.04 (Obligation to Mitigate), then, in any such event, the Borrower
shall compensate each KEXIM Covered Facility Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any KEXIM
Covered Facility Lender shall be deemed to be the amount determined by the KEXIM
Facility Agent (based upon the information delivered to it by such KEXIM Covered
Facility Lender) to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such KEXIM Covered Facility Loan
had such event not occurred, at LIBOR that would have been applicable to such
KEXIM Covered Facility Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow or continue a KEXIM Covered Facility Loan, for

 

23



--------------------------------------------------------------------------------

the period that would have been the Interest Period for such KEXIM Covered
Facility Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such KEXIM Covered
Facility Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the LIBOR market. To claim any amount under this Section 4.05, the KEXIM
Facility Agent shall promptly deliver to the Borrower a certificate setting
forth in reasonable detail any amount or amounts that the applicable KEXIM
Covered Facility Lender is entitled to receive pursuant to this Section 4.05
(including calculations, in reasonable detail, showing how the KEXIM Facility
Agent computed such amount or amounts), which certificate shall be based upon
the information delivered to the KEXIM Facility Agent by such KEXIM Covered
Facility Lender. The Borrower shall pay to the KEXIM Facility Agent for the
benefit of the applicable KEXIM Covered Facility Lender the amount due and
payable and set forth on any such certificate within thirty (30) days after
receipt thereof.

4.06 Taxes. For purposes of this Section 4.06, the term “applicable Governmental
Rule” includes FATCA.

(a) Payment Free of Taxes. Any and all payments on account of any Obligations
shall be made free and clear of, and without deduction or withholding for, any
Taxes, except as required by applicable Government Rule; provided that, if the
Withholding Agent is required to deduct or withhold any Taxes from those
payments pursuant to applicable Government Rule, then (i) the applicable
Withholding Agent shall make such deductions or withholdings, (ii) the
applicable Withholding Agent shall pay the full amount deducted or withheld to
the relevant Government Authority in accordance with applicable Government Rule
and (iii) if such Tax is an Indemnified Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 4.06) each Person entitled thereto receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made.

(b) Payment of Other Taxes by the Borrower. In addition, but without duplication
of the provisions of Section 4.06(a), the Borrower shall pay any Other Taxes to
the relevant Government Authority in accordance with any applicable Government
Rule.

(c) Indemnification by the Borrower. The Borrower shall indemnify KEXIM, each
KEXIM Covered Facility Lender and the KEXIM Facility Agent, within thirty
(30) days after written demand therefor, for the full amount of any Indemnified
Taxes payable or paid by such Person on or with respect to any payment on
account of any Obligation or required to be deducted or withheld from such
payment and any Other Taxes (including Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section 4.06), and any penalties,
interest and reasonable expenses arising from, or with respect to, those
Indemnified Taxes or Other Taxes, whether or not those Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. To claim any amount under this Section 4.06(c), KEXIM, the
KEXIM Facility Agent or KEXIM Covered Facility Lenders (as applicable) must
deliver to the Borrower (with a copy to the KEXIM Facility Agent) a certificate
in reasonable detail as to the amount of such payment or liability, which
certificate shall be conclusive absent manifest error.

 

24



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Government Authority pursuant to this Section 4.06, the
Borrower shall deliver to the KEXIM Facility Agent the original or a certified
copy of a receipt issued by such Government Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the KEXIM Facility Agent.

(e) Status of KEXIM and Lenders. (i) KEXIM, and each KEXIM Covered Facility
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made hereunder, shall deliver to the Borrower and the
KEXIM Facility Agent, at the time or times reasonably requested by the Borrower
or the KEXIM Facility Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the KEXIM Facility Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, KEXIM and any KEXIM Covered Facility Lender, if
reasonably requested by the Borrower or the KEXIM Facility Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the KEXIM Facility Agent as will enable the Borrower or the
KEXIM Facility Agent to determine whether or not KEXIM or such KEXIM Covered
Facility Lender, as applicable, is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 4.06(e)(ii)(A), (ii)(B) and (ii)(C) and Section 4.06(f) below) shall not
be required if in KEXIM’s or such KEXIM Covered Facility Lender’s reasonable
judgment, as applicable, such completion, execution or submission would subject
KEXIM or such KEXIM Covered Facility Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of KEXIM
or such KEXIM Covered Facility Lender.

(ii) Without limiting the generality of the foregoing:

A. each KEXIM Covered Facility Lender that is a United States Person shall
deliver to the KEXIM Facility Agent for transmission to the Borrower, on or
prior to the date on which such KEXIM Covered Facility Lender becomes a KEXIM
Covered Facility Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the KEXIM Facility Agent),
executed originals of IRS Form W-9 certifying that such KEXIM Covered Facility
Lender is exempt from U.S. federal backup withholding tax;

B. KEXIM and each KEXIM Covered Facility Lender that is not a United States
Person (including KEXIM, for purposes of this paragraph) (a “Non-U.S. Lender”)
shall, to the extent it is legally entitled to do so, deliver to the KEXIM
Facility Agent for transmission to the Borrower (but in the case of a
Participant, only to the extent transmission to the Borrower is required under
Section 11.04(d) (Assignments)), on or prior to the Closing Date (in the case of
each KEXIM Covered Facility Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the assignment and acceptance
pursuant to which it becomes a KEXIM Covered Facility Lender (in the case of
each other

 

25



--------------------------------------------------------------------------------

KEXIM Covered Facility Lender), and from time to time thereafter upon the
reasonable request of the Borrower or the KEXIM Facility Agent, whichever of the
following is applicable: (i) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Financing Document, executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Financing Document,
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed originals of IRS Form W-8ECI; (iii) in the case
of a Non-U.S. Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit D-1 to the effect that such Non-U.S. Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; (iv) executed originals of IRS Form W-8EXP; or (v) to the extent a
Non-U.S. Lender is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8EXP, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

C. each KEXIM Covered Facility Lender, or KEXIM, as the case may be, required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section 4.06(e) hereby
agrees, from time to time after the initial delivery by such KEXIM Covered
Facility Lenders or KEXIM, as the case may be, of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such KEXIM Covered Facility Lenders or KEXIM, as the case may be,
shall, upon reasonable request by the Borrower or the KEXIM Facility Agent,
(i) promptly deliver to the KEXIM Facility Agent for transmission to the
Borrower (but in the case of a Participant, only to the extent transmission to
the Borrower is required under Section 11.04(d) (Assignments)) two new original
copies of the applicable forms, certificates or other evidence, properly
completed and duly executed by such KEXIM Covered Facility

 

26



--------------------------------------------------------------------------------

Lender or KEXIM, as the case may be, and such other documentation required under
the Code and reasonably requested in writing by the Borrower or the KEXIM
Facility Agent to confirm or establish that such KEXIM Covered Facility Lender
or KEXIM, as the case may be, is not subject to (or is subject to reduced)
deduction or withholding of United States federal income tax with respect to
payments to such KEXIM Covered Facility Lender or KEXIM, as the case may be,
under this Agreement, or (ii) notify the KEXIM Facility Agent and the Borrower
(but in the case of a Participant, only to the extent transmission to the
Borrower is required under Section 11.04(d) (Assignments)) of its inability to
deliver any such forms, certificates or other evidence. This Section 4.06(e)
applies without duplication of the provisions of Section 4.06(f).

(f) FATCA. If a payment made to KEXIM or a KEXIM Covered Facility Lender under
any Financing Document would be subject to U.S. federal withholding tax imposed
by FATCA if KEXIM or such KEXIM Covered Facility Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), KEXIM or such KEXIM
Covered Facility Lender shall deliver to the KEXIM Facility Agent at the time or
times prescribed by Government Rule and at such time or times reasonably
requested by the Borrower or the KEXIM Facility Agent such documentation
prescribed by applicable Government Rule (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the KEXIM Facility Agent as may be
necessary for the Borrower and the KEXIM Facility Agent to comply with their
obligations under FATCA and to determine that KEXIM or such KEXIM Covered
Facility Lender has complied with KEXIM’s or such KEXIM Covered Facility
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.06(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Refunds. If KEXIM, the KEXIM Facility Agent or any KEXIM Covered Facility
Lender determines, in its sole discretion, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.06, it
shall pay to the Borrower an amount equal to such refund, net of all
out-of-pocket expenses (including Taxes) incurred by KEXIM, the KEXIM Facility
Agent or such KEXIM Covered Facility Lender, as the case may be, and without
interest (other than interest paid by the relevant Government Authority with
respect to such refund), provided that, (i) the Borrower, upon the request of
KEXIM, the KEXIM Facility Agent or such KEXIM Covered Facility Lender (as the
case may be), shall repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Government
Authority) to KEXIM, the KEXIM Facility Agent or such KEXIM Covered Facility
Lender in the event KEXIM, the KEXIM Facility Agent or such KEXIM Covered
Facility Lender is required to repay such refund to such Government Authority,
and (ii) in no event will KEXIM, such KEXIM Facility Agent or KEXIM Covered
Facility Lender be required to pay any amount to the Borrower pursuant to this
Section 4.06(g), the payment of which would place KEXIM, such KEXIM Facility
Agent or KEXIM Covered Facility Lender in a less favorable net after-Tax
position than KEXIM, such KEXIM Facility Agent or KEXIM Covered Facility Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund

 

27



--------------------------------------------------------------------------------

had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require KEXIM, the KEXIM Facility
Agent or any KEXIM Covered Facility Lender to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.01 Incorporation of Representations and Warranties in the Common Terms
Agreement. The Borrower makes to each of the KEXIM Covered Facility Lenders, the
KEXIM Facility Agent and the Common Security Trustee the representations and
warranties set forth in Section 4 (Representations and Warranties) of the Common
Terms Agreement on the dates set forth therein.

ARTICLE 6

CONDITIONS PRECEDENT

6.01 Conditions to Closing Date. The occurrence of the Closing Date and the
effectiveness of the KEXIM Covered Facility Commitments are subject to the
satisfaction of each of the conditions precedent specified in Schedule 5.1
(Conditions to Closing Date) to the Common Terms Agreement, in each case to the
satisfaction of each of the KEXIM Covered Facility Lenders, unless, in each
case, waived by each of the KEXIM Covered Facility Lenders.

6.02 Conditions to KEXIM Covered Facility True-up Advance. In addition to the
conditions set forth in Section 6.04 (Conditions to Each KEXIM Covered Facility
Loan Borrowing), the obligation of each KEXIM Covered Facility Lender to make
available its KEXIM Covered Facility True-up Advance is subject to the
satisfaction of each of the following conditions precedent, in each case to the
satisfaction of each of the KEXIM Covered Facility Lenders, unless, in each
case, waived by each of the KEXIM Covered Facility Lenders:

(a) the conditions precedent specified in Schedule 5.2 (Conditions to the
True-up Advance) to the Common Terms Agreement;

(b) the KEXIM Guarantee shall have been duly executed and delivered by KEXIM and
the KEXIM Facility Agent on behalf of the KEXIM Covered Facility Lenders and
shall be in full force and effect (unless the KEXIM Guarantee is not in full
force and effect as a consequence of any act or omission of any KEXIM Covered
Facility Lender, KEXIM or KEXIM Facility Agent); and

(c) the KEXIM Facility Agent shall have received a legal opinion of Lee & Ko
with respect to such matters as KEXIM Covered Facility Lenders may reasonably
request relating to the KEXIM Guarantee.

6.03 Conditions to KEXIM Covered Facility Second Advance. In addition to the
conditions set forth in Section 6.04 (Conditions to Each KEXIM Covered Facility
Loan

 

28



--------------------------------------------------------------------------------

Borrowing), the obligation of each KEXIM Covered Facility Lender to make
available its KEXIM Covered Facility Second Advance is subject to the
satisfaction of the conditions precedent specified in Schedule 5.3 (Conditions
to the Second Advance) to the Common Terms Agreement, in each case to the
satisfaction of the Majority Aggregate Secured Credit Facilities Debt
Participants, unless, in each case, waived by the Majority Aggregate Secured
Credit Facilities Debt Participants.

6.04 Conditions to Each KEXIM Covered Facility Loan Borrowing. The obligation of
each KEXIM Covered Facility Lender to make any of its KEXIM Covered Facility
Loans hereunder is subject to:

(a) the satisfaction of each of the conditions precedent specified in Schedule
5.4 (Conditions to Each Advance) to the Common Terms Agreement, (other than
items (a) and (b) in Schedule 5.4 (Conditions to Each Advance) to the Common
Terms Agreement in the case of the True-up Advance), in each case to the
satisfaction of:

(i) in the case of the KEXIM Covered Facility True-up Advance, each of the
Facility Lenders unless, in each case, waived by each of the Facility Lenders;

(ii) in the case of the KEXIM Covered Facility Second Advance:

A. with respect to the condition precedent in item (e) in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement, each of the Facility
Lenders unless waived by each of the Facility Lenders;

B. with respect to the condition precedent in item (d) in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement with respect to the
bringdown of the representation and warranty in Section 4.24 (Material Adverse
Effect) of the Common Terms Agreement, the Supermajority Aggregate Secured
Credit Facilities Debt Participants unless waived by the Supermajority Aggregate
Secured Credit Facilities Debt Participants;

C. with respect to the condition precedent in item (d) in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement with respect to the
bringdown of the representation and warranty in Section 4.6 (Government
Approvals; Government Rules) of the Common Terms Agreement, the Special
Supermajority Aggregate Secured Credit Facilities Debt Participants unless
waived by the Special Supermajority Aggregate Secured Credit Facilities Debt
Participants; and

D. with respect to each other condition precedent set forth in Schedule 5.4
(Conditions to Each Advance) to the Common Terms Agreement, the Majority
Aggregate Secured Credit Facilities Debt Participants, unless, in each case,
waived by the Majority Aggregate Secured Credit Facilities Debt Participants;
and

 

29



--------------------------------------------------------------------------------

(iii) in the case of all Advances made after the KEXIM Covered Facility Second
Advance, the Majority Aggregate Secured Credit Facilities Debt Participants,
unless waived by the Majority Aggregate Secured Credit Facilities Debt
Participants; and

(b) KEXIM shall have received that portion of the Guarantee Premium due as of
the date of such Advance as described in Section 3.11(b) (Fees) or arrangements
have been made to pay such portion out of the proceeds of the Advance.

ARTICLE 7

COVENANTS

7.01 Incorporation of Common Terms Agreement. The Borrower agrees with each
KEXIM Covered Facility Lender, the KEXIM Facility Agent and the Common Security
Trustee that it will perform or observe (as applicable) the obligations set
forth in Section 6 (Affirmative Covenants), Section 7 (Negative Covenants) and
Section 8 (Reporting Requirements) of the Common Terms Agreement in accordance
with the terms thereof.

ARTICLE 8

DEFAULT AND ENFORCEMENT

8.01 Events of Default under the Common Terms Agreement. The Events of Default
set forth in Section 9 (Events of Default for Secured Debt) of the Common Terms
Agreement shall constitute Events of Default under this Agreement, subject to
all of the provisions of such Sections in the Common Terms Agreement.

8.02 Claims under the KEXIM Guarantee. Unless otherwise instructed in writing by
the Required Lenders, the KEXIM Facility Agent shall, by written notice to
KEXIM, issue demand notices under the KEXIM Guarantee if it is entitled to do so
at such time pursuant to the KEXIM Guarantee and exercise any and all rights and
remedies available under the KEXIM Guarantee.

8.03 Acceleration Upon Bankruptcy. If any Event of Default described in
Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement occurs with
respect to the Borrower, all outstanding KEXIM Covered Facility Commitments, if
any, shall automatically terminate and the outstanding principal amount of the
outstanding KEXIM Covered Facility Loans and all other Obligations shall
automatically be and become immediately due and payable, in each case without
notice, demand or further act of the KEXIM Facility Agent, KEXIM, the Common
Security Trustee or any other KEXIM Covered Facility Secured Party.

8.04 Acceleration Upon Other Event of Default. (a) If any Event of Default
occurs for any reason (except the occurrence of any Event of Default described
in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement with
respect to the Borrower, for which provision is made in Section 8.03
(Acceleration Upon Bankruptcy)), whether voluntary or involuntary, and is
continuing (after giving effect to any cure of the applicable Event of Default),

 

30



--------------------------------------------------------------------------------

the KEXIM Facility Agent may, or upon the direction of the Required Lenders
shall, by written notice to the Borrower declare all or any portion of the
outstanding principal amount of the KEXIM Covered Facility Loans and other
Obligations to be due and payable or all the KEXIM Covered Facility Commitments
(if not theretofore terminated) to be terminated, whereupon the full unpaid
amount of such KEXIM Covered Facility Loans and other Obligations that have been
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, as the case may be, and such
outstanding KEXIM Covered Facility Commitments shall terminate.

(b) Any declaration made pursuant to this Section 8.04 may, should the Required
Lenders in their sole and absolute discretion so elect, be rescinded by written
notice to the Borrower at any time after the principal of the KEXIM Covered
Facility Loans has become due and payable, but before any judgment or decree for
the payment of the monies so due, or any part thereof, has been entered;
provided that, no such rescission or annulment shall extend to or affect any
subsequent Event of Default or impair any right consequent thereon.

8.05 Action Upon Event of Default. Subject to the terms of the Intercreditor
Agreement, if any Event of Default occurs for any reason, whether voluntary or
involuntary, and is continuing (after giving effect to any cure of the
applicable Event of Default), the KEXIM Facility Agent may, or upon the
direction of the Required Lenders shall, by written notice to the Borrower of
its intention to exercise any remedies hereunder, under the other Financing
Documents or at law or in equity, and without further notice of default,
presentment or demand for payment, protest or notice of non-payment or dishonor,
or other notices or demands of any kind, all such notices and demands being
waived by the Borrower, exercise any or all of the following rights and
remedies, in any combination or order that the KEXIM Facility Agent or the
Required Lenders may elect, in addition to such other rights or remedies as the
KEXIM Facility Agent and the KEXIM Covered Facility Lenders may have hereunder,
under the other Financing Documents or at law or in equity:

(a) Without any obligation to do so, make disbursements or KEXIM Covered
Facility Loans to or on behalf of the Borrower to cure any Event of Default
hereunder and to cure any default and render any performance under any Material
Project Documents (or any other contract to which the Borrower is a party) as
the Required Lenders in their sole discretion may consider necessary or
appropriate, whether to preserve and protect the Collateral or the KEXIM Covered
Facility Lenders’ interests therein or for any other reason, and all sums so
expended, together with interest on such total amount at the Default Rate, shall
be repaid by the Borrower to the KEXIM Facility Agent on demand and shall be
secured by the Financing Documents, notwithstanding that such expenditures may,
together with amounts advanced under this Agreement, exceed the amount of the
KEXIM Covered Facility Commitments;

(b) Apply or execute upon any amounts on deposit in any Account or any other
monies of the Borrower on deposit with the KEXIM Facility Agent, any KEXIM
Covered Facility Lender or the Accounts Bank in the manner provided in the UCC
and other relevant statutes and decisions and interpretations thereunder with
respect to cash collateral;

(c) Enter into possession of the Project and perform or cause to be performed
any and all work and labor necessary to complete construction of the Project
substantially

 

31



--------------------------------------------------------------------------------

according to the EPC Contracts or to operate and maintain the Project, and all
sums expended by the KEXIM Facility Agent in so doing, together with interest on
such total amount at the Default Rate, shall be repaid by the Borrower to the
KEXIM Facility Agent upon demand and shall be secured by the Financing
Documents, notwithstanding that such expenditures may, together with amounts
advanced under this Agreement, exceed the KEXIM Covered Facility Commitments.

8.06 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any moneys received by the KEXIM Facility Agent from the Common
Security Trustee after the occurrence and during the continuance of an Event of
Default and the period during which remedies have been initiated shall be
applied in full or in part by the KEXIM Facility Agent against the Obligations
in the following order of priority (but without prejudice to the right of the
KEXIM Covered Facility Lenders, subject to the terms of the Intercreditor
Agreement, to recover any shortfall from the Borrower):

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel) payable to the KEXIM Facility
Agent, the Common Security Trustee, the Accounts Bank, or the Intercreditor
Agent in their respective capacities as such;

(b) second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under ARTICLE
4 (LIBOR and Tax Provisions) payable to the KEXIM Covered Facility Lenders,
ratably in proportion to the amounts described in this clause second payable to
them, as certified by the KEXIM Facility Agent;

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including default interest) with respect to the KEXIM
Covered Facility Loans payable to the KEXIM Covered Facility Lenders, ratably in
proportion to the respective amounts described in this clause third payable to
them, as certified by the KEXIM Facility Agent;

(d) fourth, to that principal amount of the KEXIM Covered Facility Loans payable
to the KEXIM Covered Facility Lenders (in inverse order of maturity), ratably
among the KEXIM Covered Facility Lenders in proportion to the respective amounts
described in this clause fourth held by them, as certified by the KEXIM Facility
Agent; and

(e) fifth, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by applicable Government Rule.

ARTICLE 9

THE KEXIM FACILITY AGENT

9.01 Appointment and Authority. (a) Each of the KEXIM Covered Facility Lenders
hereby appoints, designates and authorizes KEB NY Financial Corp. as its KEXIM
Facility Agent under and for purposes of each Financing Document to which the
KEXIM Facility Agent is a party, and in its capacity as the KEXIM Facility
Agent, to act on its behalf as Secured Debt Holder Group Representative and the
Designated Voting Party (as defined in the

 

32



--------------------------------------------------------------------------------

Intercreditor Agreement) for the KEXIM Covered Facility Lenders. KEB NY
Financial Corp. hereby accepts this appointment and agrees to act as the KEXIM
Facility Agent for the KEXIM Covered Facility Lenders in accordance with the
terms of this Agreement. Each of the KEXIM Covered Facility Lenders appoints and
authorizes the KEXIM Facility Agent to act on behalf of such KEXIM Covered
Facility Lender under each Financing Document to which it is a party and in the
absence of other written instructions from the Required Lenders received from
time to time by the KEXIM Facility Agent (with respect to which the KEXIM
Facility Agent agrees that it will comply, except as otherwise provided in this
Section 9.01 or as otherwise advised by counsel, and subject in all cases to the
terms of the Intercreditor Agreement), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the KEXIM Facility
Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in any Financing Document, the KEXIM Facility Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall the KEXIM Facility Agent have or be deemed to have any
fiduciary relationship with any KEXIM Covered Facility Lender or other KEXIM
Covered Facility Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the KEXIM Facility Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in this Agreement with reference to the KEXIM Facility Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Government Rule. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) The provisions of this ARTICLE 9 are solely for the benefit of the KEXIM
Facility Agent and the KEXIM Covered Facility Lenders, and neither the Borrower
nor any other Person shall have rights as a third party beneficiary of any of
such provisions other than the Borrower’s rights under Sections 9.07(a) and
(b) (Resignation or Removal of KEXIM Facility Agent) and 9.12(b) (KEXIM
Guarantee).

9.02 Rights as a Lender or Secured Hedging Party. Each Person serving as the
KEXIM Facility Agent hereunder or under any other Financing Document shall have
the same rights and powers in its capacity as a Commercial Bank Lender, KEXIM
Covered Facility Lender, KSURE Covered Facility Lender or Secured Hedging Party,
as the case may be, as any other Commercial Bank Lender, KEXIM Covered Facility
Lender, KSURE Covered Facility Lender or Secured Hedging Party, as the case may
be, and may exercise the same as though it were not the KEXIM Facility Agent.
Each such Person and its Affiliates may accept deposits from, lend money to, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or Affiliates of the Borrower
as if such Person were not the KEXIM Facility Agent hereunder and without any
duty to account therefor to the KEXIM Covered Facility Lenders.

9.03 Exculpatory Provisions. (a) The KEXIM Facility Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Financing Documents and the KEXIM Guarantee; provided that notwithstanding
anything to the contrary in this Agreement or any other Financing Document, in
the event of any conflict between the duties, responsibilities and obligations
of the KEXIM Facility Agent under this Agreement and

 

33



--------------------------------------------------------------------------------

its duties, responsibilities and obligations under the KEXIM Guarantee, the
duties, responsibilities and obligations of the KEXIM Facility Agent under the
KEXIM Guarantee (subject to Section 9.12 (KEXIM Guarantee)) shall prevail.
Without limiting the generality of the foregoing, the KEXIM Facility Agent shall
not:

(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents and the KEXIM Guarantee
that the KEXIM Facility Agent is required to exercise as directed in writing by
KEXIM or the Required Lenders (or such other number or percentage of the KEXIM
Covered Facility Lenders as shall be expressly provided for herein or in the
other Financing Documents); provided that the KEXIM Facility Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the KEXIM Facility Agent to liability or that is contrary to any
Financing Document or applicable Government Rule; or

(iii) except as expressly set forth herein and in the other Financing Documents
and the KEXIM Guarantee, have any duty to disclose, nor shall the KEXIM Facility
Agent be liable for any failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the KEXIM Facility Agent or any of its Affiliates in any
capacity.

(b) The KEXIM Facility Agent shall not be liable for any action taken or not
taken by it (i) with the prior written consent or at the request of KEXIM or the
Required Lenders (or such other number or percentage of the KEXIM Covered
Facility Lenders as may be necessary, or as the KEXIM Facility Agent may believe
in good faith to be necessary, under the circumstances as provided in
Section 11.01 (Amendments, Etc.)) or (ii) in the absence of its own gross
negligence or willful misconduct. The KEXIM Facility Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to the KEXIM
Facility Agent in writing by the Borrower, KEXIM or a KEXIM Covered Facility
Lender.

(c) The KEXIM Facility Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence or continuance of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Financing Document or any other agreement, instrument
or document, or the perfection or priority of any Lien or security interest
created or purported to be created by any Security Document, or (v) the
satisfaction of any condition set forth in ARTICLE 6 (Conditions Precedent) or
elsewhere herein, other than to confirm receipt of any items expressly required
to be delivered to the KEXIM Facility Agent.

 

34



--------------------------------------------------------------------------------

9.04 Reliance by KEXIM Facility Agent. The KEXIM Facility Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The KEXIM Facility Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a KEXIM Covered Facility Loan that by its terms must be fulfilled
to the satisfaction of any KEXIM Covered Facility Lender, the KEXIM Facility
Agent may presume that such condition is satisfactory to such KEXIM Covered
Facility Lender unless the KEXIM Facility Agent has received notice to the
contrary from such KEXIM Covered Facility Lender prior to the making of such
KEXIM Covered Facility Loan. The KEXIM Facility Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05 Delegation of Duties. The KEXIM Facility Agent may perform any and all of
its duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub-agents appointed by
the KEXIM Facility Agent. The KEXIM Facility Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
ARTICLE 9 shall apply to any such sub-agent and to the Related Parties of the
KEXIM Facility Agent, and shall apply to all of their respective activities in
connection with their acting as or for the KEXIM Facility Agent.

9.06 Indemnification by the KEXIM Covered Facility Lenders. Without limiting the
obligations of the Borrower hereunder, each KEXIM Covered Facility Lender agrees
to indemnify the KEXIM Facility Agent and Related Parties thereof ratably in
accordance with all its KEXIM Covered Facility Commitments for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, which may at
any time be imposed on, incurred by or asserted against the KEXIM Facility Agent
or any of its Related Parties in any way relating to or arising out of this
Agreement, the other Financing Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or the enforcement of any of the terms hereof or thereof or of any such other
documents; provided, however, that no KEXIM Covered Facility Lender shall be
liable for any of the foregoing to the extent they arise solely from the KEXIM
Facility Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. The KEXIM Facility
Agent shall be fully justified in taking, refusing to take or continuing to take
any action hereunder unless it shall first be indemnified to its satisfaction by
the KEXIM Covered Facility Lenders against any and all liability and expense
which may be incurred by it by reason of taking, refusing to take or continuing
to take any such action. Without limitation of the foregoing, each KEXIM Covered
Facility Lender agrees to reimburse, ratably in accordance with all its KEXIM
Covered Facility Commitments, the KEXIM Facility Agent promptly upon demand for
any out-of-pocket expenses (including counsel fees) incurred by the KEXIM
Facility Agent in connection with the preparation, execution, administration,
amendment, waiver, modification or

 

35



--------------------------------------------------------------------------------

enforcement of, or legal advice in respect of rights or responsibilities under,
the Transaction Documents, to the extent that the KEXIM Facility Agent is not
reimbursed promptly for such expenses by Borrower. The obligation of the KEXIM
Covered Facility Lenders to make payments pursuant to this Section 9.06 is
several and not joint, and the same shall survive the payment in full of the
Obligations and the termination of this Agreement.

9.07 Resignation or Removal of KEXIM Facility Agent. (a) The KEXIM Facility
Agent may resign from the performance of all its functions and duties hereunder
and under the other Financing Documents and the KEXIM Guarantee at any time by
giving thirty (30) days’ prior written notice to the Borrower, the KEXIM Covered
Facility Lenders and KEXIM. The KEXIM Facility Agent may be removed at any time
(i) by the Required Lenders for such Person’s gross negligence or willful
misconduct or (ii) by the Borrower, with the consent of the Required Lenders and
KEXIM, for such Person’s gross negligence or willful misconduct. In the event
KEB NY Financial Corp. is no longer the KEXIM Facility Agent, any successor
KEXIM Facility Agent may be removed at any time with cause by the Required
Lenders and KEXIM. Any such resignation or removal shall take effect upon the
appointment of a successor KEXIM Facility Agent, in accordance with this
Section 9.07.

(b) Upon any notice of resignation by the KEXIM Facility Agent or upon the
removal of the KEXIM Facility Agent pursuant to Section 9.07(a), the Required
Lenders shall, with the consent of KEXIM (such consent not to be unreasonably
conditioned, delayed or withheld) appoint a successor KEXIM Facility Agent,
hereunder and under each other Financing Document to which the KEXIM Facility
Agent is a party, such successor KEXIM Facility Agent to be a commercial bank
having a combined capital and surplus of at least one billion Dollars
($1,000,000,000); provided that, if no Default or Event of Default shall then be
continuing, appointment of a successor KEXIM Facility Agent shall also be
acceptable to the Borrower (such acceptance not to be unreasonably withheld,
conditioned or delayed). The fees payable by the Borrower to a successor KEXIM
Facility Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.

(c) If no successor KEXIM Facility Agent has been appointed by the Required
Lenders within thirty (30) days after the date such notice of resignation was
given by such resigning KEXIM Facility Agent, or the Required Lenders elected to
remove such Person, any KEXIM Covered Facility Secured Party may petition any
court of competent jurisdiction for the appointment of a successor KEXIM
Facility Agent. Such court may thereupon, after such notice, if any, as it may
deem proper, appoint a successor KEXIM Facility Agent, who shall serve as KEXIM
Facility Agent hereunder and under each other Financing Document to which it is
a party until such time, if any, as the Required Lenders appoint a successor
KEXIM Facility Agent, as provided above.

(d) Upon the acceptance of a successor’s appointment as KEXIM Facility Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) KEXIM
Facility Agent, and the retiring (or removed) KEXIM Facility Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Financing Documents. After the retirement or removal of the KEXIM Facility Agent
hereunder and under the other Financing Documents, the provisions of this
ARTICLE 9 and Section 11.08 (Indemnification by the Borrower) shall

 

36



--------------------------------------------------------------------------------

continue in effect for the benefit of such retiring (or removed) Person, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Person was acting in
its capacity as KEXIM Facility Agent.

9.08 No Amendment to Duties of KEXIM Facility Agent Without Consent. The KEXIM
Facility Agent shall not be bound by any waiver, amendment, supplement or
modification of this Agreement or any other Financing Document, including the
KEXIM Guarantee, that affects its rights or duties hereunder or thereunder
unless such KEXIM Facility Agent shall have given its prior written consent, in
its capacity as KEXIM Facility Agent thereto.

9.09 Non-Reliance on KEXIM Facility Agent. Each of the KEXIM Covered Facility
Lenders acknowledges that it has, independently and without reliance upon the
KEXIM Facility Agent, any other KEXIM Covered Facility Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and make its extensions of credit. Each of the KEXIM Covered Facility
Lenders also acknowledges that it will, independently and without reliance upon
the KEXIM Facility Agent, any other KEXIM Covered Facility Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Financing
Document or any related agreement or any document furnished hereunder or
thereunder.

9.10 [Reserved].

9.11 Certain Obligations. The KEXIM Facility Agent shall:

(a) give prompt notice to each KEXIM Covered Facility Lender and KEXIM of
receipt of each notice or request required or permitted to be given to the KEXIM
Facility Agent by the Borrower pursuant to the terms of this Agreement or any
other Financing Document (unless concurrently delivered to the KEXIM Covered
Facility Lenders and KEXIM by the Borrower). The KEXIM Facility Agent will
distribute to each KEXIM Covered Facility Lender and KEXIM each document or
instrument (including each document or instrument delivered by the Borrower to
the KEXIM Facility Agent pursuant to ARTICLE 5 (Representations and Warranties),
ARTICLE 6 (Conditions Precedent) and ARTICLE 7 (Covenants)) received for the
account of the KEXIM Facility Agent and copies of all other communications
received by the KEXIM Facility Agent from the Borrower for distribution to the
KEXIM Covered Facility Lenders by the KEXIM Facility Agent in accordance with
the terms of this Agreement or any other Financing Document.

(b) except as otherwise expressly provided in any other Financing Document,
perform its duties in accordance with any instructions given to it by (i) KEXIM
or (ii) the KEXIM Covered Facility Lenders or the Required Lenders, as the case
may be, acting as instructed or approved by KEXIM in writing, which instructions
shall be binding on the KEXIM Facility Agent;

(c) if so instructed by (1) KEXIM or (2) the KEXIM Covered Facility Lenders or
the Required Lenders, as the case may be, acting as instructed or approved by
KEXIM in writing, refrain from exercising any right, power, authority or
discretion vested in it; and

 

37



--------------------------------------------------------------------------------

(d) without additional charge or compensation, perform such calculations and
furnish to KEXIM and the KEXIM Covered Facility Lenders information relating to
the principal amount outstanding, the Guarantee Premium due to KEXIM, interest
due, and such other matters as the KEXIM Covered Facility Lenders or KEXIM may
reasonably request.

9.12 KEXIM Guarantee.

(a) The KEXIM Facility Agent hereby declares that it holds and shall hold
(i) the benefit of all representations, covenants, guarantees, indemnities and
other contractual provisions given in favor of the KEXIM Facility Agent (other
than any such benefits given to the KEXIM Facility Agent solely for its own
benefit) by or pursuant to the KEXIM Guarantee and (ii) any amount paid to or
recovered by the KEXIM Facility Agent in respect of the enforcement of the
benefits referred to in clause (i) above for the benefit of itself and the other
KEXIM Covered Facility Lenders.

(b) Neither the KEXIM Facility Agent nor any KEXIM Covered Facility Lender shall
consent to any amendment, modification or supplement to the KEXIM Guarantee
without the prior written consent of KEXIM and the Borrower (which shall not be
unreasonably withheld or delayed), provided, however, that no such Borrower
consent shall be required for any such amendment, modification or supplement
which becomes effective either by operation of law or through a modification of
a KEXIM rule or policy of general application, as the case may be.

(c) The KEXIM Facility Agent shall not consent to the assignment or transfer of
KEXIM’s rights or obligations pursuant to the KEXIM Guarantee without the
consent of each KEXIM Covered Facility Lender.

(d) The KEXIM Covered Facility Lenders hereby declare to have full knowledge of
the general terms and conditions of the KEXIM Guarantee and agree to comply with
any provisions of the KEXIM Guarantee.

9.13 Voting.

(a) Notwithstanding anything to the contrary contained in this Agreement, all
votes to be taken by the KEXIM Facility Agent or any KEXIM Covered Facility
Lenders for the purpose of any determination under this Agreement or any
Intercreditor Vote shall require the prior written consent of KEXIM, the refusal
of which shall be deemed to be a unanimous vote against the relevant action,
decision or other matter, and the KEXIM Facility Agent shall cast its votes
accordingly.

(b) As between KEXIM, the KEXIM Facility Agent and the KEXIM Covered Facility
Lenders, KEXIM shall be entitled to exercise all of the voting rights held by
the KEXIM Covered Facility Lenders under the Financing Documents.

 

38



--------------------------------------------------------------------------------

9.14 KEXIM Override.

(a) Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall oblige any KEXIM Covered Facility Lender to act (or omit to act)
in a manner that is inconsistent with any requirement of KEXIM under or in
connection with the KEXIM Guarantee and, in particular:

(i) the KEXIM Facility Agent shall be authorized to take all such actions as it
may deem necessary to ensure that all requirements of KEXIM under or in
connection with the KEXIM Guarantee are complied with; and

(ii) the KEXIM Facility Agent shall not be obliged to do anything if, in its
opinion, to do so could result in a breach of any requirements of KEXIM under or
in connection with the KEXIM Guarantee or affect the validity of the KEXIM
Guarantee.

(b) Nothing in this Section 9.14 shall affect the rights or obligations of the
Borrower.

ARTICLE 10

SUBROGATION AND REIMBURSEMENT

10.01 Guarantee. In addition to any right of indemnification or subrogation
KEXIM may have at law, in equity or otherwise, the Borrower and the KEXIM
Facility Agent (on behalf of the KEXIM Covered Facility Lenders) acknowledge
that, if KEXIM is required to make any payment pursuant to the KEXIM Guarantee
(each such payment being a “KEXIM Guarantee Payment”), KEXIM shall be subrogated
to all of the rights and remedies of any KEXIM Covered Facility Lender receiving
payment under the KEXIM Guarantee in respect thereof under any Financing
Document to the extent of any such KEXIM Guarantee Payment, and that such rights
of subrogation and the Borrower’s obligations hereunder to KEXIM as subrogee
shall, without double counting (including to the extent recoverable pursuant to
any “Assignment” as defined in the KEXIM Guarantee), constitute unpaid
Obligations for the purposes of the Financing Document. In furtherance of the
foregoing, the Borrower shall, without double counting (including to the extent
recoverable pursuant to any “Assignment” as defined in the KEXIM Guarantee) and
on demand by KEXIM or as KEXIM may otherwise direct, reimburse KEXIM for any
KEXIM Guaranteed Payment made by KEXIM from time to time and pay to KEXIM in
accordance with the terms of this Agreement an amount equal to any KEXIM
Guarantee Payment plus interest at the Default Rate for the period from the date
such KEXIM Guaranteed Payment is made by KEXIM until the same is reimbursed by
the Borrower, upon demand by KEXIM from time to time.

10.02 Obligations Unconditional. The obligations of the Borrower to reimburse
KEXIM and to pay the amount of interest required pursuant to Section 10.01
(Guarantee) are irrevocable and unconditional without regard to any circumstance
whatsoever and shall not require any notice to the Borrower or any other Person.

 

39



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS PROVISIONS

11.01 Amendments, Etc. Subject to the terms of the Intercreditor Agreement, no
consent, amendment, waiver or termination of any provision of this Agreement
shall be effective unless in writing signed by the Borrower and the Required
Lenders, and each such amendment, waiver, termination or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, without the consent of each KEXIM Covered Facility Lender
or, in connection with clause (g)(i)(y) below, the Supermajority Lenders (in
each case, other than any KEXIM Covered Facility Lender that is a Loan Party, a
Sponsor or an Affiliate or Subsidiary thereof), no such amendment, waiver,
termination or consent shall:

(a) [Reserved];

(b) extend or increase any KEXIM Covered Facility Commitment;

(c) postpone any date scheduled for any payment of principal, fees or interest
(as applicable) under Section 3.01 (Repayment of KEXIM Covered Facility Loan
Borrowings), Section 3.02 (Interest Payment Dates), Section 3.07 (Mandatory
Prepayment), or Section 3.11 (Fees) or any date fixed by the KEXIM Facility
Agent for the payment of fees or other amounts due to the KEXIM Covered Facility
Lenders (or any of them) hereunder;

(d) reduce the principal of, or the rate of interest specified herein on, any
KEXIM Covered Facility Loan, or any Fees or other amounts (including any
mandatory prepayments under Section 3.08 (Mandatory Prepayment)) payable to any
KEXIM Covered Facility Lender hereunder, other than interest payable at the
Default Rate;

(e) change the order of application of any reduction in any KEXIM Covered
Facility Commitments or any prepayment of KEXIM Covered Facility Loans from the
application thereof set forth in the applicable provisions of Section 2.04
(Termination or Reduction of Commitments), Section 3.07 (Optional Prepayment),
Section 3.08 (Mandatory Prepayment), Section 3.12 (Pro Rata Treatment), or
Section 3.13 (Sharing of Payments), respectively, in any manner;

(f) change any provision of this Section 11.01, the definition of Required
Lenders, Supermajority Lenders, or any other provision hereof specifying the
number or percentage of KEXIM Covered Facility Lenders required to amend, waive,
terminate or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder;

(g) subject to all other provisions of this Section 11.01, release or allow
release of (i) the Borrower from (x) all or (y) a material, portion of its
obligations under this Agreement, the Common Terms Agreement or any Security
Document, (ii) all or a material portion of the Collateral from the Lien of any
of the Security Documents (other than with respect to assets the conveyance,
sale, lease, transfer or other disposal of which is permitted under
Section 7.2(b) (Prohibition of Fundamental Changes) of the Common Terms
Agreement), or (iii) any guaranties or commitments (other than any KEXIM Covered
Facility Commitments) under or in connection with this Agreement, the Common
Terms Agreement or any Security Document;

 

40



--------------------------------------------------------------------------------

(h) amend, modify, waive or supplement the terms of Section 11.04 (Assignments)
of this Agreement or Section 2.6 (Expansion Debt) of the Common Terms Agreement;

(i) amend the definition of Permitted Indebtedness or KEXIM Covered Facility
Secured Parties; or

(j) amend, modify or waive any of the matters listed on Schedule 1 (Unanimous
Decisions) to the Intercreditor Agreement;

provided, further, that, notwithstanding anything to the contrary contained in
this Agreement, no amendment, modification or supplement to this Agreement shall
be effective without the prior written approval of KEXIM. Each KEXIM Covered
Facility Lender shall provide written notice of any vote or action with respect
to any consent, amendment, waiver or termination taken pursuant to this
Agreement, or any other Financing Document, to the KEXIM Facility Agent with a
copy to the Intercreditor Agent.

11.02 Entire Agreement. This Agreement, the other Financing Documents and any
agreement, document or instrument attached hereto or referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect to the subject
matter hereof In the event of any conflict between the terms, conditions and
provisions of this Agreement and any such agreement, document or instrument, the
terms, conditions and provisions of this Agreement shall prevail.

11.03 Applicable Government Rule; Jurisdiction; Etc. (a) THIS AGREEMENT, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES
OF AMERICA WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF,
OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR, IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING
DOCUMENT SHALL AFFECT

 

41



--------------------------------------------------------------------------------

ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST
THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF APPLICABLE
LAW DOES NOT PERMIT A CLAIM, ACTION OR PROCEEDING REFERRED TO IN THE FIRST
SENTENCE OF THIS SECTION TO BE FILED, HEARD OR DETERMINED IN OR BY THE COURTS
SPECIFIED THEREIN.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.03(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) Service of Process. Each party irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to such Person at its then effective notice addresses pursuant to
Section 11.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction if applicable law does not permit a claim, action or
proceeding referred to in the first sentence of Section 11.03(b) to be filed,
heard or determined in or by the courts specified therein.

(e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this
Section 11.03(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

 

42



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.03.

11.04 Assignments. (a) The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each of the KEXIM Covered Facility Lenders and the KEXIM
Facility Agent (and any attempted assignment or other transfer by the Borrower
without such consent shall be null and void), and no KEXIM Covered Facility
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with
Section 11.04(b), (ii) by way of participation in accordance with
Section 11.04(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.04(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).

(b) Subject to this Section 11.04(b), any KEXIM Covered Facility Lender may at
any time after the date hereof assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its KEXIM Covered Facility Commitment or the KEXIM Covered Facility
Loans at the time owing to it) (provided that, on the date of such assignment,
such assignment would not result in an increase in amounts payable by the
Borrower under Section 4.03 (Increased Costs) or Section 4.05 (Funding Losses),
unless such increase in amounts payable measured on such date of assignment is
waived by the assigning and assuming KEXIM Covered Facility Lenders and such
Eligible Assignee). Except in the case of (x) an assignment of the entire
remaining amount of the assigning KEXIM Covered Facility Lender’s KEXIM Covered
Facility Commitment and the KEXIM Covered Facility Loans at the time owing to it
or (y) an assignment to an Eligible Facility Lender, or an Affiliate of an
Eligible Facility Lender, or an Approved Fund with respect to an Eligible
Facility Lender, the sum of (1) the outstanding KEXIM Covered Facility
Commitments, if any, and (2) the outstanding KEXIM Covered Facility Loans
subject to each such assignment (determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the KEXIM Facility
Agent or, if “Trade Date” is specified in the Lender Assignment Agreement, as of
the Trade Date) shall not be less than five million Dollars ($5,000,000) and,
with respect to the assignment of the KEXIM Covered Facility Loans, in integral
multiples of one million Dollars ($1,000,000), unless the KEXIM Facility Agent
otherwise consents in writing. Each partial assignment shall be made as an
assignment of the same percentage of outstanding KEXIM Covered Facility
Commitment and outstanding KEXIM Covered Facility Loans and a proportionate part
of all the assigning KEXIM Covered Facility Lender’s rights and obligations
under this Agreement with respect to the KEXIM Covered Facility Loan and the
KEXIM Covered Facility Commitment. The parties to each assignment shall execute
and deliver to the KEXIM Facility Agent a Lender Assignment Agreement in the
form of Exhibit C, together with a processing and recordation fee of three
thousand five hundred Dollars ($3,500); provided that (A) no such fee shall be
payable in the case of an assignment to an Eligible Facility Lender, an
Affiliate thereof or an Approved Fund with respect to an Eligible Facility
Lender, as applicable, and (B) in the case of contemporaneous assignments by a
KEXIM Covered Facility Lender to one or more Approved Funds managed by the same
investment advisor (which Approved Funds are not then KEXIM Covered Facility
Lenders hereunder), only a single such three thousand five

 

43



--------------------------------------------------------------------------------

hundred Dollar ($3,500) fee shall be payable for all such contemporaneous
assignments. If the Eligible Assignee is not an Eligible Facility Lender prior
to such assignment, it shall deliver to the KEXIM Facility Agent an
administrative questionnaire and all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
requirements. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the KEXIM Facility
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the KEXIM Facility Agent, the
applicable pro rata share of KEXIM Covered Facility Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the KEXIM
Facility Agent, and each other KEXIM Covered Facility Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all KEXIM Covered Facility Loans in accordance with its KEXIM
Covered Facility Loan Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the KEXIM
Facility Agent pursuant to Section 11.04(c), from and after the effective date
specified in each Lender Assignment Agreement, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a KEXIM
Covered Facility Lender under this Agreement, and the assigning KEXIM Covered
Facility Lender shall, to the extent of the interest assigned by such Lender
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of a Lender Assignment Agreement covering all of the KEXIM
Covered Facility Lender’s rights and obligations under this Agreement, such
KEXIM Covered Facility Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Section 4.01 (LIBOR Lending
Unlawful), Section 4.03 (Increased Costs), Section 4.05 (Funding Losses),
Section 4.06 (Taxes), Section 11.06 (Costs and Expenses) and Section 11.08
(Indemnification by the Borrower) with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that KEXIM Covered Facility Lender’s having been a
Defaulting Lender. Upon request, the Borrower (at its expense) shall execute and
deliver a KEXIM Covered Facility Note to the assignee and/or a revised KEXIM
Covered Facility Note to the assigning KEXIM Covered Facility Lender reflecting
such assignment. Any assignment or transfer by a KEXIM Covered Facility Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.04(b) shall be treated for purposes of this Agreement as a sale by
such KEXIM Covered Facility Lender of a participation in such rights and
obligations in accordance with Section 11.04(d). Upon any such assignment, the
KEXIM Facility Agent will deliver a notice thereof to the Borrower (provided
that failure to deliver such notice shall not result in any liability for the
KEXIM Facility Agent); provided that, no assignment or transfer of any rights or
obligations of a KEXIM Covered Facility Lender shall be permitted without the
prior written consent of KEXIM.

 

44



--------------------------------------------------------------------------------

(c) The KEXIM Facility Agent shall maintain the Register in accordance with
Section 2.03(e) (Borrowing of Loans) above.

(d) Any KEXIM Covered Facility Lender may at any time, without the consent of,
or notice to, the Borrower or the KEXIM Facility Agent, sell participations to
any Person (other than a natural person or any Loan Party, any Sponsor, any
Material Project Party, any Person that is party to any Additional Material
Project Document or any Affiliate or Subsidiary thereof) (each, a “Participant”)
in all or a portion of such KEXIM Covered Facility Lender’s rights or
obligations under this Agreement (including all or a portion of its KEXIM
Covered Facility Commitment or the KEXIM Covered Facility Loans owing to it);
provided that (i) such KEXIM Covered Facility Lender’s obligations under this
Agreement shall remain unchanged, (ii) such KEXIM Covered Facility Lender
remains solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the KEXIM Facility Agent and the other
KEXIM Covered Facility Lenders shall continue to deal solely and directly with
such KEXIM Covered Facility Lender in connection with such KEXIM Covered
Facility Lender’s rights and obligations under this Agreement. For the avoidance
of doubt, each KEXIM Covered Facility Lender shall be responsible for the
indemnity under Section 9.06 (Indemnification by the KEXIM Covered Facility
Lenders) with respect to any payments made by such KEXIM Covered Facility Lender
to its Participant(s). Any agreement or instrument pursuant to which a KEXIM
Covered Facility Lender sells such a participation shall provide that such KEXIM
Covered Facility Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that, such agreement or instrument may provide that such
KEXIM Covered Facility Lender will not, without the consent of the Participant,
but subject in all cases to KEXIM’s rights hereunder, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
(Amendments, Etc.) that directly affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.03
(Increased Costs), 4.05 (Funding Losses) and 4.06 (Taxes) (subject to the
requirements and limitations therein, including the requirements under
Section 4.06(e) (Taxes – Status of Lenders) (it being understood that any
documentation required under Section 4.06 (Taxes) shall be delivered to the
participating KEXIM Covered Facility Lender)) to the same extent as if it were a
KEXIM Covered Facility Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.04 (Obligation to
Mitigate) as if it were an assignee under paragraph (b) of this Section 11.04;
and (B) shall not be entitled to receive any greater payment under Sections 4.03
(Increased Costs) or 4.06 (Taxes), with respect to any participation, than its
participating KEXIM Covered Facility Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each KEXIM Covered Facility Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 4.04
(Obligation to Mitigate) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.14 (Right of Setoff) as though it were a KEXIM Covered Facility
Lender; provided that such Participant agrees to be subject to Section 3.13
(Sharing of Payments) as though it were

 

45



--------------------------------------------------------------------------------

a KEXIM Covered Facility Lender. Each KEXIM Covered Facility Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the KEXIM Covered Facility Loans or other obligations
under the Financing Documents (the “Participant Register”); provided that no
KEXIM Covered Facility Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans or its other obligations under any Financing Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
KEXIM Covered Facility Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the KEXIM Facility Agent (in its capacity as KEXIM Facility Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Any KEXIM Covered Facility Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its KEXIM Covered Facility Notes, if any) to secure obligations
of such KEXIM Covered Facility Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction; provided that, no such pledge or assignment shall release such
KEXIM Covered Facility Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such KEXIM Covered Facility Lender
as a party hereto.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.05 Benefits of Agreement. Nothing in this Agreement or any other Financing
Document, express or implied, shall be construed to give to any Person, other
than the parties hereto, each of their successors and permitted assigns under
this Agreement or any other Financing Document, Participants to the extent
provided in Section 11.04 (Assignments) and, to the extent expressly
contemplated hereby, the Related Parties of each of the KEXIM Facility Agent,
the Common Security Trustee and the KEXIM Covered Facility Lenders, any benefit
or any legal or equitable right or remedy under this Agreement.

11.06 Costs and Expenses. The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by each of the KEXIM Facility Agent,
the Common Security Trustee and the KEXIM Covered Facility Lenders and their
Affiliates (including all reasonable fees, costs and expenses of one counsel
plus one local counsel for the KEXIM Covered Facility Lenders and their
Affiliates in each relevant jurisdiction (provided

 

46



--------------------------------------------------------------------------------

that, in the case of the continuation of an Event of Default, any KEXIM Covered
Facility Lender may retain separate counsel in the event of an actual conflict
of interest (which may be multiple counsel, but only the least number necessary
to resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel), in connection with the
preparation, negotiation, syndication, execution and delivery of this Agreement
and the other Financing Documents; (b) all reasonable and documented out of
pocket expenses incurred by the KEXIM Facility Agent, the Common Security
Trustee and the KEXIM Covered Facility Lenders (including all reasonable fees,
costs and expenses of one counsel plus one local counsel for KEXIM and their
Affiliates in each relevant jurisdiction (provided that, in the case of the
continuation of an Event of Default, any KEXIM Covered Facility Lender may
retain separate counsel in the event of an actual conflict of interest (which
may be multiple counsel, but only the least number necessary to resolve such
conflict of interest) and the Borrower shall pay all reasonable fees, cost and
expenses of such additional counsel), in connection with any amendments,
modifications or waivers of the provisions of this Agreement and the other
Financing Documents (whether or not the transactions contemplated hereby or
thereby are consummated); (c) all reasonable and documented out-of-pocket
expenses incurred by the KEXIM Facility Agent and the Common Security Trustee
(including all reasonable fees, costs and expenses of one counsel plus one local
counsel for the KEXIM Covered Facility Lenders and their Affiliates in each
relevant jurisdiction (provided that, in the case of the continuation of an
Event of Default, any KEXIM Covered Facility Lender may retain separate counsel
in the event of an actual conflict of interest (which may be multiple counsel,
but only the least number necessary to resolve such conflict of interest) and
the Borrower shall pay all reasonable fees, cost and expenses of such additional
counsel), in connection with the administration of this Agreement and the other
Financing Documents (whether or not the transactions contemplated hereby or
thereby are consummated); and (d) all reasonable and documented out-of-pocket
expenses incurred by the KEXIM Covered Facility Secured Parties (including all
reasonable fees, costs and expenses of one counsel plus one local counsel for
the KEXIM Covered Facility Lenders and their Affiliates in each relevant
jurisdiction (provided that, in the case of the continuation of an Event of
Default, any KEXIM Covered Facility Lender may retain separate counsel in the
event of an actual conflict of interest (which may be multiple counsel, but only
the least number necessary to resolve such conflict of interest) and the
Borrower shall pay all reasonable fees, cost and expenses of such additional
counsel), in connection with the enforcement or protection (other than in
connection with assignment of KEXIM Covered Facility Loans or KEXIM Covered
Facility Commitments) of their rights in connection with this Agreement and the
other Financing Documents, including their rights under this Section 11.06,
including in connection with any workout, restructuring or negotiations in
respect of the Obligations. This provision of this Section 11.06 shall not
supersede Sections 4.03 (Increased Costs) and 4.06 (Taxes). Notwithstanding the
foregoing, in the event that the Common Security Trustee reasonably believes
that a conflict exists in using one counsel, it may engage its own counsel.

11.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the KEXIM Facility Agent and when the KEXIM Facility
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

47



--------------------------------------------------------------------------------

11.08 Indemnification by the Borrower. (a) The Borrower hereby agrees to
indemnify each KEXIM Covered Facility Secured Party and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including all reasonable fees, costs
and expenses of counsel or consultants for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of:

(i) the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;

(ii) any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that could reasonably result in
an Environmental Claim on or from the Project or any property owned or operated
by the Borrower, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or the Borrower;

(iii) any actual or prospective claim (including Environmental Claims),
litigation, investigation or proceeding relating to any of the foregoing,
whether based on common law, contract, tort or any other theory, whether brought
by a third party or by the Borrower or any of the Borrower’s members, managers
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Financing Documents is consummated, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; or

(iv) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any KEXIM Covered Facility Secured
Party or Affiliates or Related Parties thereof;

 

48



--------------------------------------------------------------------------------

provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) shall have arisen from a dispute between or
among the Indemnitees or from a claim of an Indemnitee against another
Indemnitee, which in either case is not the result of an act or omission of the
Borrower or any of its Affiliates.

(b) To the extent that the Borrower for any reason fails to pay any amount
required under Section 11.06 (Costs and Expenses) or Section 11.08(a) above to
be paid by it to any of the KEXIM Facility Agent, the Common Security Trustee,
any sub-agent thereof, or any Related Party of any of the foregoing, each KEXIM
Covered Facility Lender agrees to pay to the KEXIM Facility Agent, the Common
Security Trustee, any such sub-agent, or such Related Party, as the case may be,
such KEXIM Covered Facility Lender’s ratable share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the KEXIM Facility Agent, the Common Security Trustee, or
any sub-agent thereof in its capacity as such, or against any Related Party of
any of the foregoing acting for the KEXIM Facility Agent, the Common Security
Trustee, or any sub-agent thereof in connection with such capacity. The
obligations of the KEXIM Covered Facility Lenders under this Section 11.08(b)
are subject to the provisions of Section 2.03 (Borrowing of Loans). The
obligations of the KEXIM Covered Facility Lenders to make payments pursuant to
this Section 11.08(b) are several and not joint and shall survive the payment in
full of the Obligations and the termination of this Agreement. The failure of
any KEXIM Covered Facility Lender to make payments on any date required
hereunder shall not relieve any other KEXIM Covered Facility Lender of its
corresponding obligation to do so on such date, and no KEXIM Covered Facility
Lender shall be responsible for the failure of any other KEXIM Covered Facility
Lender to do so.

(c) All amounts due under this Section 11.08 shall be payable not later than ten
(10) Business Days after demand therefor.

(d) The provisions of this Section 11.08 shall not supersede Sections 4.03
(Increased Costs) and 4.06 (Taxes).

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Government Rule (the “Maximum Rate”). If the
KEXIM Facility Agent or any KEXIM Covered Facility Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the KEXIM Covered Facility Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the KEXIM Facility Agent or any KEXIM
Covered Facility Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Government Rule, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
prepayments and the effects thereof, and (c) amortize, pro-rate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

49



--------------------------------------------------------------------------------

11.10 No Waiver; Cumulative Remedies. No failure by any KEXIM Covered Facility
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

11.11 Notices and Other Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or, except with respect to any notice of
Default or Event of Default, sent by email to the address(es), facsimile number
or email address specified for the Borrower, the KEXIM Facility Agent, the
Common Security Trustee or the KEXIM Covered Facility Lenders, as applicable, on
Schedule 11.11.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications shall be
effective as provided in Section 11.11(c).

(c) Unless otherwise prescribed, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Schedule 11.11 of notification that such notice or communication is available
and identifying the website address therefor. Notwithstanding the above, all
notices delivered by the Borrower to the KEXIM Facility Agent through electronic
communications shall be followed by the delivery of a hard copy.

(d) Each of the Borrower, the KEXIM Facility Agent and the Common Security
Trustee may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Any KEXIM
Covered Facility Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
KEXIM Facility Agent and the Common Security Trustee.

(e) The KEXIM Facility Agent, the Common Security Trustee and the KEXIM Covered
Facility Lenders shall be entitled to rely and act upon any written notices

 

50



--------------------------------------------------------------------------------

purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the KEXIM Facility Agent, the Common Security
Trustee, the KEXIM Covered Facility Lenders and the Related Parties of each of
them for all losses, costs, expenses and liabilities resulting from the reliance
by such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the KEXIM
Facility Agent, the Common Security Trustee and the KEXIM Covered Facility
Lenders by the Borrower may be recorded by the KEXIM Facility Agent, the Common
Security Trustee and the KEXIM Covered Facility Lenders, as applicable, and each
of the parties hereto hereby consents to such recording.

(f) The KEXIM Facility Agent agrees that the receipt of the communications by
the KEXIM Facility Agent at its e-mail addresses set forth in Schedule 11.11
shall constitute effective delivery to the KEXIM Facility Agent for purposes of
the Financing Documents. Each KEXIM Covered Facility Lender agrees to notify the
KEXIM Facility Agent in writing (including by electronic communication) from
time to time of such KEXIM Covered Facility Lender’s e-mail address(es) to which
the notices may be sent by electronic transmission and that such notices may be
sent to such e-mail address(es).

(g) Notwithstanding the above, nothing herein shall prejudice the right of the
KEXIM Facility Agent, the Common Security Trustee and any of the KEXIM Covered
Facility Lenders to give any notice or other communication pursuant to any
Financing Document in any other manner specified in such Financing Document.

(h) So long as KEB NY Financial Corp. is the KEXIM Facility Agent, the Borrower
hereby agrees that it will provide to the KEXIM Facility Agent all information,
documents and other materials that it is obligated to furnish to the KEXIM
Facility Agent pursuant to the Financing Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to any KEXIM Covered Facility Loan Borrowing, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to any KEXIM Covered Facility Loan Borrowing (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the KEXIM Facility Agent at the email addresses specified in
Schedule 11.11. In addition, the Borrower agrees to continue to provide the
Communications to the KEXIM Facility Agent in the manner specified in the
Financing Documents but only to the extent requested by the KEXIM Facility
Agent.

(i) So long as KEB NY Financial Corp. is the KEXIM Facility Agent, the Borrower
further agrees that the KEXIM Facility Agent may make the Communications
available to the KEXIM Covered Facility Lenders by posting the Communications on
an internet website that may, from time to time, be notified to the KEXIM
Covered Facility Lenders (or any replacement or successor thereto) or a
substantially similar electronic transmission system (the “Platform”). The costs
and expenses incurred by the KEXIM Facility Agent in creating and maintaining
the Platform shall be paid by Borrower in accordance with Section 11.06 (Costs
and Expenses).

 

51



--------------------------------------------------------------------------------

(j) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE KEXIM FACILITY
AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE KEXIM FACILITY AGENT IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE KEXIM FACILITY AGENT OR
ANY AFFILIATE THEREOF OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE BORROWER, ANY KEXIM COVERED FACILITY LENDER OR ANY OTHER PERSON OR ENTITY
FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR ANY AGENT PARTY’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

11.12 Patriot Act Notice. Each of the KEXIM Covered Facility Lenders, the KEXIM
Facility Agent and the Common Security Trustee hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such KEXIM Covered Facility Lender, the KEXIM Facility Agent or the Common
Security Trustee, as applicable, to identify the Borrower in accordance with the
Patriot Act.

11.13 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the KEXIM Facility Agent, the Common Security Trustee or any
KEXIM Covered Facility Lender, or the KEXIM Facility Agent, the Common Security
Trustee or any KEXIM Covered Facility Lender (as the case may be) exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
KEXIM Facility Agent, the Common Security Trustee or such KEXIM Covered Facility
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any bankruptcy or insolvency proceeding or otherwise,
then (a) to the extent of such recovery, the Obligation or part thereof
originally intended to be satisfied by such payment shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each KEXIM Covered Facility Lender severally
agrees to pay to the KEXIM Facility Agent or the Common Security Trustee upon
demand its

 

52



--------------------------------------------------------------------------------

applicable share (without duplication) of any amount so recovered from or repaid
by the KEXIM Facility Agent or the Common Security Trustee, as the case may be,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Effective Rate. The
obligations of the KEXIM Covered Facility Lenders under this Section 11.13 shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.14 Right of Setoff. Each of the KEXIM Covered Facility Lenders and each of
their respective Affiliates is hereby authorized at any time and from time to
time during the continuance of an Event of Default, to the fullest extent
permitted by applicable Government Rule, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such KEXIM Covered Facility Lender or any such Affiliates to or
for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under this Agreement or
any other Financing Document to such KEXIM Covered Facility Lender, irrespective
of whether or not such KEXIM Covered Facility Lender shall have made any demand
under this Agreement or any other Financing Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such KEXIM Covered Facility Lender different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each of the KEXIM Covered Facility Lender and their respective Affiliates under
this Section 11.14 are in addition to other rights and remedies (including other
rights of setoff) that such KEXIM Covered Facility Lenders or their respective
Affiliates may have. Each of the KEXIM Covered Facility Lender agrees to notify
the Borrower and the KEXIM Facility Agent promptly after any such setoff and
application; provided that, the failure to give such notice shall not affect the
validity of such setoff and application.

11.15 Severability. If any provision of this Agreement or any other Financing
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Financing Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.16 Survival. Notwithstanding anything in this Agreement to the contrary,
Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.06 (Taxes), Section 9.06 (Indemnification by the KEXIM Covered
Facility Lenders), Section 11.06 (Costs and Expenses), Section 11.08
(Indemnification by the Borrower) and Section 11.13 (Payments Set Aside) shall
survive any termination of this Agreement. In addition, each representation and
warranty made hereunder and in any other Financing Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties shall be considered to have been relied upon by
the KEXIM Covered Facility Secured Parties regardless of any investigation made
by any KEXIM Covered Facility Secured Party or on their behalf and
notwithstanding that the KEXIM Covered Facility Secured Parties may have had
notice or knowledge of any Default

 

53



--------------------------------------------------------------------------------

or Event of Default at the time of the KEXIM Covered Facility Loan Borrowing,
and shall continue in full force and effect as of the date made or any date
referred to herein as long as any KEXIM Covered Facility Loan or any other
Obligation hereunder or under any other Financing Document shall remain unpaid
or unsatisfied.

11.17 Treatment of Certain Information; Confidentiality. The KEXIM Facility
Agent, the Common Security Trustee, and each of the KEXIM Covered Facility
Lenders agree to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective shareholders, members, partners, directors, officers,
employees, agents, advisors, auditors, insurers and representatives (provided
that the Persons to whom such disclosure is made will be informed prior to
disclosure of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it or to any Federal
Reserve Bank or central bank in connection with a pledge or assignment pursuant
to Section 11.04(d) (Assignments); (c) to the extent required by applicable
Government Rule or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Financing Document or any suit, action
or proceeding relating to this Agreement or the enforcement of rights hereunder
(including any actual or prospective purchaser of Collateral); (f) subject to an
agreement containing provisions substantially the same as those of this
Section 11.17, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, or any of its rights or
obligations under this Agreement, (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower or (iii) any Person (and any
of its officers, directors, employees, agents or advisors) that may enter into
or support, directly or indirectly, or that may be considering entering into or
supporting, directly or indirectly, either (A) contractual arrangements with the
KEXIM Facility Agent, the Common Security Trustee, or such KEXIM Covered
Facility Lender, or any Affiliates thereof, pursuant to which all or any portion
of the risks, rights, benefits or obligations under or with respect to any KEXIM
Covered Facility Loan or Financing Document is transferred to such Person or
(B) an actual or proposed securitization or collateralization of, or similar
transaction relating to, all or a part of any amounts payable to or for the
benefit of any KEXIM Covered Facility Lender under any Financing Document
(including any rating agency); (g) with the consent of the Borrower (which
consent shall not unreasonably be withheld or delayed); (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.17 or (ii) becomes available to the KEXIM Facility Agent, the
Common Security Trustee, any KEXIM Covered Facility Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower; (i) to any state, federal or foreign authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any KEXIM Covered Facility Lender, the Common Security
Trustee or the KEXIM Facility Agent; or (j) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to the Borrower received by it from any KEXIM Covered Facility Lender
or the KEXIM Facility Agent or Common Security Trustee, as applicable). In
addition, the KEXIM Facility Agent, the Common Security Trustee, and any KEXIM
Covered Facility Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry,

 

54



--------------------------------------------------------------------------------

and service providers to the KEXIM Facility Agent, the Common Security Trustee
and the KEXIM Covered Facility Lenders in connection with the administration and
management of this Agreement, the other Financing Documents, the KEXIM Covered
Facility Commitments, and the KEXIM Covered Facility Loan Borrowings. For the
purposes of this Section 11.17, “Information” means written information that is
furnished by or on behalf of the Borrower, the Pledgor, the Sponsor or any of
their Affiliates to the KEXIM Facility Agent, the Common Security Trustee or any
KEXIM Covered Facility Lender pursuant to or in connection with any Financing
Document, relating to the assets and business of the Borrower, the Pledgor, the
Sponsor or any of their Affiliates, but does not include any such information
that (i) is or becomes generally available to the public other than as a result
of a breach by the KEXIM Facility Agent, the Common Security Trustee or such
KEXIM Covered Facility Lender of its obligations hereunder, (ii) is or becomes
available to the KEXIM Facility Agent, the Common Security Trustee or such KEXIM
Covered Facility Lender from a source other than the Borrower, the Pledgor, the
Sponsor or any of their Affiliates, as applicable, that is not, to the knowledge
of the KEXIM Facility Agent, the Common Security Trustee or such KEXIM Covered
Facility Lender, acting in violation of a confidentiality obligation with the
Borrower, the Pledgor, the Sponsor or any of their Affiliates, as applicable or
(iii) is independently compiled by the KEXIM Facility Agent, the Common Security
Trustee or any KEXIM Covered Facility Lender, as evidenced by their records,
without the use of the Information. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.17 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

11.18 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Government Rule, no party hereto shall assert, and each party hereto
hereby waives, any claim against any other party hereto or their Related
Parties, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any KEXIM Covered Facility Loan or the use of
the proceeds thereof. No party hereto or its Related Parties shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

11.19 Waiver of Litigation Payments. To the extent that any party hereto may, in
any action, suit or proceeding brought in any of the courts referred to in
Section 11.03 (Applicable Government Rule; Jurisdiction, Etc.) or elsewhere
arising out of or in connection with this Agreement or any other Financing
Document to which it is a party, be entitled to the benefit of any provision of
law requiring any other party hereto in such action, suit or proceeding to post
security for the costs of such Person or to post a bond or to take similar
action, each such Person hereby irrevocably waives such benefit, in each case to
the fullest extent now or in the future permitted under the laws of New York or,
as the case may be, the jurisdiction in which such court is located.

 

55



--------------------------------------------------------------------------------

11.20 Reinstatement. This Agreement and the obligations of the Borrower
hereunder shall automatically be reinstated if and to the extent that for any
reason any payment made pursuant to this Agreement is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Borrower or any
other Person or as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment, and the Borrower shall pay
the KEXIM Covered Facility Secured Parties on demand all of their reasonable
costs and expenses (including reasonable fees, expenses and disbursements of
counsel) incurred by such parties in connection with such rescission or
restoration.

11.21 No Recourse.

(a) Each KEXIM Covered Facility Secured Party that is a party hereto
acknowledges and agrees that the obligations of the Loan Parties under this
Agreement and the other Financing Documents, including with respect to the
payment of the principal of or premium or penalty, if any, or interest on any
Obligations, or any part thereof, or for any claim based thereon or otherwise in
respect thereof or related thereto, are obligations solely of the Loan Parties
and shall be satisfied solely from the Security and the assets of the Loan
Parties and shall not constitute a debt or obligation of the Sponsor or any of
its respective Affiliates (other than the Loan Parties), nor of any past,
present or future officers, directors, employees, shareholders, agents,
attorneys or representatives of the Loan Parties, the Sponsor and their
respective Affiliates (collectively (but excluding the Loan Parties), the
“Non-Recourse Parties”).

(b) Each KEXIM Covered Facility Secured Party that is party hereto acknowledges
and agrees that, subject to Section 11.21(c), the Non-Recourse Parties shall not
be liable for any amount payable under this Agreement or any Financing Document,
and no KEXIM Covered Facility Secured Party shall seek a money judgment or
deficiency or personal judgment against any Non-Recourse Party for payment or
performance of any obligation of the Loan Parties under this Agreement or the
other Financing Documents.

(c) The acknowledgments, agreements and waivers set out in this Section 11.21
shall survive termination of this Agreement and shall be enforceable by any
Non-Recourse Party and are a material inducement for the execution of this
Agreement and the other Financing Documents by the Loan Parties.

11.22 Intercreditor Agreement. Any actions, consents, approvals, authorizations
or discretion taken, given, made or exercised, or not taken, given, made or
exercised by the Secured Debt Holder Group Representative in accordance with the
Intercreditor Agreement shall be binding on each KEXIM Covered Facility Lender.
Notwithstanding anything to the contrary herein, in the case of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall govern.

11.23 Termination. This Agreement shall terminate and shall have no force and
effect (except with respect to the provisions that expressly survive termination
of this Agreement) if (a) the KEXIM Covered Facility True-up Advance does not
occur on or prior to the first anniversary of the Closing Date (or such later
date as may be agreed in writing by the KEXIM Covered Facility Lenders) (b) all
Obligations have been indefeasibly paid in full and all

 

56



--------------------------------------------------------------------------------

KEXIM Covered Facility Commitments have been terminated and the KEXIM Facility
Agent shall have given the notice required by Section 2.10(a) (Termination of
Obligations) of the Common Terms Agreement.

11.24 Liability of KEXIM. Neither KEXIM nor any of its respective officers,
directors, employees or representatives retained by KEXIM in connection with the
Financing Documents, will be liable or responsible for the use of proceeds of
any Advance under this Agreement by the KEXIM Facility Agent or for any acts or
omissions of any party to the Financing Documents (including, without
limitation, the failure of any KEXIM Covered Facility Lender to make KEXIM
Covered Facility Loans as required under this Agreement).

[Remainder of page intentionally blank. Next page is signature page.]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:  

/s/ Meg A. Gentle

Name:   Meg A. Gentle Title:   Chief Financial Officer

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KEB NY FINANCIAL CORP.,

as the KEXIM Facility Agent

  By:   Korea Exchange Bank   By:  

/s/

    Name:     Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee

By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

INDUSTRIAL BANK OF KOREA,

as a KEXIM Covered Facility Lender

By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KEB NY FINANCIAL CORP.,

as a KEXIM Covered Facility Lender

  By:   Korea Exchange Bank, By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SHINHAN BANK,

as a KEXIM Covered Facility Lender

By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

WOORI BANK,

as a KEXIM Covered Facility Lender

By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KOOKMIN BANK,

as a KEXIM Covered Facility Lender

By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

NONGHYUP BANK,

as a KEXIM Covered Facility Lender

By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE EXPORT-IMPORT BANK OF KOREA, By:  

/s/

  Name:   Title:

 

SIGNATURE PAGE TO KEXIM COVERED FACILITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A TO

KEXIM COVERED FACILITY AGREEMENT

Definitions

“Additional Advance” means, as of the date of any KEXIM Covered Facility Loan
Borrowing, the amount of such KEXIM Covered Facility Loan Borrowing to the
extent such amount was not already included in the Projected Balance for the
Fiscal Quarter (or portion thereof) in which such Additional Advance occurs.

“Agent Parties” has the meaning provided in Section 11.11(j) (Notices and Other
Communications).

“Aggregate KEXIM Covered Facility Commitment” means three hundred thirty million
Dollars ($330,000,000.00), as the same may be reduced in accordance with
Section 2.04 (Termination or Reduction of Commitments).

“Agreement” has the meaning provided in the Preamble.

“Amortization Schedule” means the amortization schedule set forth in Schedule
3.01(a).

“Applicable Margin” means 2.30%.

“Approved Fund” means, with respect to any Eligible Facility Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Eligible
Facility Lender or by an Affiliate of such investment advisor.

“Availability Period” means the period commencing on the date of the KEXIM
Covered Facility True-up Advance and ending on the earliest to occur of (a) the
Project Completion Date and (b) the date KEXIM terminates all KEXIM Covered
Facility Commitments in accordance with the Financing Documents.

“Borrower” has the meaning provided in the Preamble.

“Break Costs” means the aggregate of LIBOR breakage expenses, prepayment
indemnities or other similar amounts that will become payable by the Borrower in
respect of any prepayment under the KEXIM Covered Facility Agreement or any
revocation of a notice of prepayment delivered under the KEXIM Covered Facility
Agreement.

“Change in Law” means, other than a KEXIM Guarantee Trigger Event, (a) the
adoption or introduction of any law, rule, directive, guideline, decision or
regulation after the Closing Date,

 

A-1



--------------------------------------------------------------------------------

(b) any change in law, rule, directive, guideline, decision or regulation or in
the interpretation or application thereof by any Government Authority charged
with its interpretation or administration after the Closing Date or
(c) compliance by KEXIM or by any lending office of KEXIM, if any with any
written request, guideline, decision or directive (whether or not having the
force of law but if not having the force of law, then being one with which the
relevant party would customarily comply) of any Government Authority charged
with its interpretation or administration made or issued after the Closing Date;
and provided, however, that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Closing Date” means the date on which conditions precedent in Section 6.01
(Conditions to Closing Date) have been satisfied or waived in accordance with
the KEXIM Covered Facility Agreement.

“Commitment Fee” has the meaning provided in Section 3.11(a) (Fees).

“Common Terms Agreement” means that Amended and Restated Common Terms Agreement,
dated on or about the date hereof, by and among the Borrower, each Secured Debt
Holder Group Representative party thereto, each Secured Hedge Representative
party thereto, each Secured Gas Hedge Representative party thereto, the Common
Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 11.11(h) (Notices and Other
Communications).

“Construction Account” has the meaning provided in the Accounts Agreement.

“Default Rate” has the meaning provided in Section 3.04 (Post-Maturity Interest
Rates; Default Interest Rates).

“Defaulting Lender” means a KEXIM Covered Facility Lender which (a) has
defaulted in its obligations to fund any KEXIM Covered Facility Loan or
otherwise failed to comply with its obligations under Section 2.01 (KEXIM
Covered Facility Loans), unless (x) such default or failure is no longer
continuing or has been cured within three (3) Business Days after such default
or failure or (y) such KEXIM Covered Facility Lender notifies the KEXIM Facility
Agent and the Borrower in writing that such failure is the result of such KEXIM
Covered

 

A-2



--------------------------------------------------------------------------------

Facility Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower and/or the KEXIM Facility Agent that it does not intend to
comply with its obligations under Section 2.01 (KEXIM Covered Facility Loans) or
has made a public statement to that effect or (c) has, or has a direct or
indirect parent company that has, (x) become the subject of a proceeding under
any Bankruptcy Code or any applicable federal, state or other statute or law
relating to bankruptcy, insolvency, reorganization or other relief for debtors,
or (y) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that, for the avoidance of doubt,
a KEXIM Covered Facility Lender shall not be a Defaulting Lender solely by
virtue of (i) the ownership or acquisition of any equity interest in that KEXIM
Covered Facility Lender or any direct or indirect parent company thereof by a
Government Authority or (ii) in the case of a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Government Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if Government Rule requires
that such appointment not be publicly disclosed, in any case, where such action
does not result in or provide such KEXIM Covered Facility Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such KEXIM Covered
Facility Lender (or such Government Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such KEXIM Covered Facility
Lender.

“Eligible Assignee” means (a) any Eligible Facility Lender, (b) an Affiliate of
any Eligible Facility Lender, and (c) any other Person (other than a natural
person) approved by the KEXIM Facility Agent (not to be unreasonably withheld)
and, unless an Event of Default shall then be continuing, with the consent of
the Borrower (not to be unreasonably withheld); provided that the Borrower shall
be deemed to have consented unless it shall object thereto by written notice to
the KEXIM Facility Agent within five (5) Business Days after having received
notice of the proposed assignment; provided further that, notwithstanding the
foregoing, Eligible Assignee shall not include any Defaulting Lender (as defined
herein or any other Facility Agreement), Loan Party, the Sponsor, Blackstone,
any Material Project Party or any Affiliate or Subsidiary of any of the
foregoing.

“Eligible Facility Lender” means any of: (a) the Commercial Bank Lenders,
(b) the KEXIM Covered Facility Lenders or (c) the KSURE Covered Facility
Lenders.

“Eligible Transferee” means any bank or other financial institution which has a
credit rating of A- or higher from S&P or A3 or higher from Moody’s.

 

A-3



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any KEXIM Covered Facility Lender, the
KEXIM Facility Agent, KEXIM or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower, (a) (i) income or franchise
Taxes, in each case, imposed on (or measured by) its net income (however
denominated) by the United States or by the jurisdiction (or any subdivision
thereof) under the laws of which such Person is organized or in which its
principal office is located or, in the case of KEXIM or a KEXIM Covered Facility
Lender, in which its applicable lending office is located or (ii) any branch
profits Taxes or any similar Taxes on retained earnings imposed by any
jurisdiction described in clause (a)(i) that relates to such Person or any
jurisdiction in which the Borrower is located, (b) in the case of any KEXIM
Covered Facility Lender, any U.S. federal withholding Tax that is imposed on
amounts payable to any KEXIM Covered Facility Lender with respect to an
applicable interest in a KEXIM Covered Facility Loan pursuant to a law in effect
at the time any KEXIM Covered Facility Lender becomes a party to the KEXIM
Covered Facility Agreement (other than pursuant to an assignment request by the
Borrower under Section 4.04 (Obligation to Mitigate)) or, in the case of a KEXIM
Covered Facility Lender, changes its lending office (except to the extent that
amounts with respect to such Taxes were payable either to any KEXIM Covered
Facility Lender’s assignor immediately before such assignee became a party
hereto or to such KEXIM Covered Facility Lender immediately before it changed
its lending office), (c) Taxes attributable to KEXIM’s or any KEXIM Covered
Facility Lender’s failure to comply with Section 4.06(e) (Taxes - Status of
Lenders), (d) any United States federal withholding Tax imposed under FATCA and
(e) Other Connection Taxes.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of the KEXIM Covered Facility Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply with)
and any United States Department of Treasury regulation promulgated thereunder
and published administrative guidance implementing such Sections and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided, that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
day that is a Business Day, the Federal Funds Effective Rate for such day shall
be the average of the quotations for such day for such transactions received by
the KEXIM Facility Agent from three (3) federal funds brokers of recognized
standing selected by the KEXIM Facility Agent.

 

A-4



--------------------------------------------------------------------------------

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of KEXIM, the KEXIM Covered Facility Lenders or the KEXIM Facility Agent
pursuant to Section 3.11 (Fees).

“Front-End Fee” has the meaning provided in Section 3.11(c)(Fees).

“Government Authority” means any supra-national, federal, state or local
government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question, other than KEXIM (to the extent of its internal policies and
procedures).

“Guarantee Premium” has the meaning provided in Section 3.11(b) (Fees).

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made on account of any Obligation of the Borrower hereunder to the KEXIM
Facility Agent, the Common Security Trustee, KEXIM or any other recipient of any
payment to be made by or on account of any Obligation of the Borrower hereunder
other than Excluded Taxes, and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning provided in Section 11.08(a) (Indemnification by
the Borrower).

“Information” has the meaning provided in Section 11.17 (Treatment of Certain
Information; Confidentiality).

“Intercreditor Vote” means a vote with respect to any consent, waiver, approval,
direction or other modification in accordance with the Intercreditor Agreement.

“Interest Payment Date” has the meaning provided in Section 3.02(a) (Interest
Payment Dates).

“Interest Period” means the period beginning on the date on which a KEXIM
Covered Facility Loan is made pursuant to Section 2.03(a) (Borrowing of Loans)
or on the last day of the immediately preceding Interest Period therefor, as
applicable, and ending on the numerically corresponding day in the calendar
month that is three (3) months thereafter (or, in the case of the first Interest
Period for any KEXIM Covered Facility Loan Borrowing, the number of days from
such KEXIM Covered Facility Loan Borrowing until the earlier of the first
March 31, June 30, September 30 or December 31 following such KEXIM Covered
Facility Loan Borrowing); provided, however, that (i) if such Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall end on the next following Business Day (unless such next following
Business Day is in a different calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
that begins on the last Business Day of a month (or on a day for which there is
no numerically corresponding day in the

 

A-5



--------------------------------------------------------------------------------

month at the end of such Interest Period) shall end on the last Business Day of
the month at the end of such Interest Period, (iii) no Interest Period may end
later than the Maturity Date, and (iv) any Interest Period for a Commercial Bank
Loan which would otherwise end after the Maturity Date shall end on the Maturity
Date.

“KEXIM” has the meaning provided in the Preamble.

“KEXIM Covered Facility Commitment” means, with respect to each KEXIM Covered
Facility Lender, the commitment of such KEXIM Covered Facility Lender to make
KEXIM Covered Facility Loans, as set forth opposite the name of such KEXIM
Covered Facility Lender in the column entitled “ KEXIM Covered Facility
Commitment” in Schedule 2.01, or if such KEXIM Covered Facility Lender has
entered into one or more Lender Assignment Agreements, set forth opposite the
name of such KEXIM Covered Facility Lender in the Register maintained by the
KEXIM Facility Agent pursuant to Section 2.03(e) (Borrowing of Loans) as such
KEXIM Covered Facility Lender’s KEXIM Covered Facility Loan Commitment, as the
same may be reduced in accordance with Section 2.04 (Termination or Reduction of
Commitments).

“KEXIM Covered Facility Lenders” means those commercial bank lenders identified
on Schedule 2.01 and each other Person that acquires the rights and obligations
of any such KEXIM Covered Facility Lender pursuant to Section 11.04
(Assignments).

“KEXIM Covered Facility Loan” has the meaning set forth in Section 2.01(a)
(KEXIM Covered Facility Loans).

“KEXIM Covered Facility Loan Borrowing” means each disbursement of KEXIM Covered
Facility Loans by the KEXIM Covered Facility Lenders (or the KEXIM Facility
Agent on their behalf) on any single date to the Borrower in accordance with
Section 2.03 (Borrowing of Loans) and Section 6.03 (Conditions to Each KEXIM
Covered Facility Loan Borrowing).

“KEXIM Covered Facility Loan Commitment Percentage” means, as to any KEXIM
Covered Facility Lender at any time, the percentage that such KEXIM Covered
Facility Lender’s KEXIM Covered Facility Commitment then constitutes of the
Aggregate KEXIM Covered Facility Commitment.

“KEXIM Covered Facility Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B evidencing KEXIM Covered Facility Loans,
in each case duly executed and delivered by an Authorized Officer of the
Borrower in favor of each KEXIM Covered Facility Lender, including any
promissory notes issued by the Borrower in connection with assignments of any
KEXIM Covered Facility Loan of the KEXIM Covered Facility Lenders, as they may
be amended, restated, supplemented or otherwise modified from time to time.

 

A-6



--------------------------------------------------------------------------------

“KEXIM Covered Facility Second Advance” means the second KEXIM Covered Facility
Loan Borrowing.

“KEXIM Covered Facility Secured Parties” means the KEXIM Covered Facility
Lenders, KEXIM, the KEXIM Facility Agent, the Common Security Trustee and each
of their respective successors and permitted assigns, in each case in connection
with the KEXIM Covered Facility Agreement or the KEXIM Covered Facility Notes.

“KEXIM Covered Facility True-up Advance” means the first KEXIM Covered Facility
Loan Borrowing.

“KEXIM Guarantee Payment” has the meaning provided in Section 10.01 (Guarantee).

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit C.

“LIBOR” means, for any Interest Period for any LIBO Loan the rate per annum
equal to (a) the rate determined by the KEXIM Facility Agent to be the offered
rate that appears on the page of Reuters Screen LIBOR01 (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to an Interest Period that is three
(3) months, determined as of approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, or (b) if the
rate referenced in the preceding clause (a) does not appear on such page or
service or such page or service is not available, the rate determined by the
KEXIM Facility Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to an Interest Period that is three (3) months,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or (c) if the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
determined by the KEXIM Facility Agent as the average rate of interest at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBO Loan being made, continued
or converted and with a term equivalent to an Interest Period that is three
(3) months would be offered by the KEXIM Facility Agent (or its Affiliates) to
major banks in the London interbank LIBOR market at its request at approximately
4:00 p.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.

“Maturity Date” means the earlier of (i) the second anniversary of the Project
Completion Date or (ii) the seventh anniversary of the Closing Date.

“Maximum Rate” has the meaning provided in Section 11.09 (Interest Rate
Limitation).

 

A-7



--------------------------------------------------------------------------------

“Negotiation Period” has the meaning provided in Section 4.02 (Inability to
Determine Interest Rates).

“Non-Consenting Lender” has the meaning provided in Section 4.04(d) (Obligation
to Mitigate).

“Non-Recourse Parties” has the meaning provided in Section 11.21(a) (No
Recourse).

“Non-U.S. Lender” has the meaning provided in Section 4.06(e) (Taxes - Status of
Lenders).

“Obligations” means, collectively, (a) all Indebtedness, KEXIM Covered Facility
Loans, advances, debts, liabilities (including any indemnification or other
obligations that survive the termination of the Financing Documents (excluding
any Secured Debt Instrument other than the KEXIM Covered Facility Agreement)),
and all other obligations, howsoever arising (including Guarantee obligations),
in each case, owed by Borrower to the KEXIM Covered Facility Secured Parties (or
any of them) of every kind and description (whether or not evidenced by any note
or instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of the Financing Documents (excluding any Secured Debt
Instrument other than the KEXIM Covered Facility Agreement), (b) any and all
sums reasonably advanced by KEXIM Facility Agent in order to preserve the
Collateral or preserve the security interest of the KEXIM Covered Facility
Secured Parties in the Collateral (including, but without duplication of
Borrower’s Obligation to repay the same, amounts described in the last sentence
of the definition of Operation and Maintenance Expenses) and (c) in the event of
any proceeding for the collection or enforcement of the obligations described in
clauses (a) and (b) above, after an Event of Default shall have occurred and be
continuing and the KEXIM Covered Facility Loans have been accelerated pursuant
to Section 8.03 (Acceleration Upon Bankruptcy) or Section 8.04 (Acceleration
Upon Other Event of Default), the expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by KEXIM of its rights under the Security Documents, together
with any necessary attorneys’ fees and court costs.

“Other Connection Taxes” mean, with respect to any KEXIM Covered Facility
Lender, any KEXIM Facility Agent, KEXIM or any other recipient of any payment to
be made by or on account of any Obligation of the Borrower, Taxes imposed as a
result of a former or present connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any KEXIM Covered Facility Loan or Financing
Document).

“Other Taxes” mean any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any

 

A-8



--------------------------------------------------------------------------------

Financing Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Financing Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.04 (Obligation to Mitigate)).

“Participant” has the meaning provided in Section 11.04(d) (Assignments).

“Participant Register” has the meaning provided in Section 11.04(d)
(Assignments).

“Platform” has the meaning provided in Section 11.11(i) (Notices and Other
Communications).

“Projected Balance” means, for any Fiscal Quarter (or portion thereof), the
principal amount of the KEXIM Covered Facility Loan that the Borrower expects to
be outstanding in such Fiscal Quarter (or portion thereof) as shown in Exhibit E
based on the Borrower’s current expectation as of the date of Closing Date,
which exhibit shall be updated and provided to the KEXIM Facility Agent by the
Borrower from time to time (i) within ten (10) Business Days following the
incurrence of any Replacement Debt or any prepayment of all or any portion of
any KEXIM Covered Facility Loan and (ii) on the date on which any Additional
Advance occurs.

“Quarterly Guarantee Premium” means, for any Fiscal Quarter (or portion
thereof), (i) 1.00%, multiplied by (ii) the quotient of (A) the number of days
in such Fiscal Quarter (or, (x) for purposes of the calculation of the Guarantee
Premium payable on the Closing Date, the number of days from the Closing Date to
the end of the Fiscal Quarter in which the Closing Date occurs, and (y) for
purposes of the calculation under Section 3.11(b)(B) (Fees), the number of days
from the date of the applicable Additional Advance to the end of the Fiscal
Quarter in which such Additional Advance occurs), divided by (B) 360.

“Rate Determination Notice” has the meaning provided in Section 4.02 (Inability
to Determine Interest Rates).

“Register” has the meaning provided in Section 2.03(e) (Borrowing of Loans).

“Required Lenders” means at any time, the KEXIM Covered Facility Lenders holding
in excess of fifty percent (50.00%) of the sum of (a) the aggregate undisbursed
KEXIM Covered Facility Commitments plus (b) the then aggregate outstanding
principal amount of the KEXIM Covered Facility Loans (excluding in each such
case any KEXIM Covered Facility Lender that is a Defaulting Lender, a Loan
Party, the Sponsor, a Material Project Party or an Affiliate or Subsidiary
thereof, and each KEXIM Covered Facility Commitment and any outstanding
principal amount of any KEXIM Covered Facility Loan of any such KEXIM Covered
Facility Lender).

 

A-9



--------------------------------------------------------------------------------

“Substitute Basis” has the meaning provided in Section 4.02 (Inability to
Determine Interest Rates).

“Supermajority Lenders” means at any time, KEXIM Covered Facility Lenders
holding in excess of sixty six and two-thirds percent (66.66%) of the sum of
(a) the aggregate undisbursed KEXIM Covered Facility Commitments plus (b) the
then aggregate outstanding principal amount of the KEXIM Covered Facility Loans
(excluding in each such case any KEXIM Covered Facility Lender that is a
Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party or an
Affiliate or Subsidiary thereof, and each KEXIM Covered Facility Commitment and
any outstanding principal amount of any KEXIM Covered Facility Loan of any such
KEXIM Covered Facility Lender).

“Trade Date” has the meaning provided in Section 11.04(b) (Assignments).

“U.S. Tax Compliance Certificate” has the meaning provided in Section 4.06(e)
(Taxes - Status of Lenders).

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Withholding Agent” means the Borrower and the KEXIM Facility Agent.

 

A-10